Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 1 of 114

soon Yous
IN THE UNITED STATES DISTRICT COURT Ths
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION JUN 10 2020

LADDY CURTIS VALENTINE, et al, * David J, Bradley, Clerk of Court
Plaintiffs, *

VS. * Case No. 4:20-ev-01115

BRYAN COLLIER, et al, *
Defendnts.

RAMSEY UNIT PLAINTIFF'S MOTION TO INTERVENE

Proposed intervenors John Anthony Saenz, Troy Robeson, Larry Gross,
Rudy Rodriguez, Richard A.A. Lyon, Edward Patrick Smyth, Oliver Latura
Leverett, Leyton Douglas Baugh, Bradon Johnson, Savorge Lee Curl, David
Vega Morales, Demarcus Johnson, Pedro Gallegos, Earl McBride, Jr.,
Jerry Johnson, Hiram Carrasquilio, Brice Chatman, and Marshall Ray
Armstrong (collectively, the "Ramsey Unit Plaintiffs"), pro se,
respectfully move under Federal Rule of Civil Procedure 24(b) to
intervene by permission as plaintiffs in the above-captioned
case. Pursuant to Local Rule CV-7(i), the Ramsey Unit Plaintiffs certify
that they have written the parties to the case to try and confer in good
faith with them but have not received a response from either.

BACKGROUND

This lawsuit arises from a constitutional] and statutory challenge
brought by prisoners housed at the Wallace Pack Unit (collectively, the
"Pack Unit Plaintiffs") against Defendants the Texas Department of
Criminal Justice ("TDCJ") and its officials (collectively, the
Defendants). See March 30, 2020 Compl., ECF 1. Specifically, the Pack
Unit Plaintiffs allege that the Defendants have engaged, and continue to

engage, in deliberately indifferent and discriminatory conduct in
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 2 of 114

failing to protect the Pack Unit Plaintiffs and their fellow Pack Unit
prisoners who face a high risk of severe illness from exposure to
SARS-CoV-2019, the novel coronavirus that causes Corona Virus Disease
2019 Cor "COVID-19"). See id. WI 31-43, 47-48, 73-100.

The Ramsey Uhit Plaintiffs and the class they seek to represent are
also in the custody of the TDCJ, and their complaint also challenges
policies and conduct of the TDCJ and its personnel. The Ramsey Unit
Plaintiffs are minimum custody prisoners incarcerated in the Ramsey 1
Unit located near Rosharon;, in unincorporated Brazoria County,

Texas. See June 5, 2020 Comp]., Saenz v. Collier (Ex. 1) @ 13-30. The
Ramsey Plaintiffs’ class action complaint brought under 42 U.S.C. § 1983
and the Americans with Disabilities Act, 42 U.S.C. § 12101 ("ADA"),
alleges violations of the Plaintiffs' and putative class members'
constitutional and statutory rights. See id. 11 153-161 (Eighth and
Fourteenth Am. Claim), id. 41 162-169 CADA Claims). Specifically, the
Ramsey Unit Plaintiffs allege that the Defendants, in their official
Capacities and acting under color of state law, have acted with
deliberate indifference to the serious risk COVID-19 poses to the Ramsey
Unit Plaintiffs and unnamed class members. Id. 11 73-90, 153-161. The
Defendants’ deliberate indifference and failure to take action to
protect the Ramsey Unit Plaintiffs is in violation of their rights under
the Eighth and Fourteenth Amendments to the U.S. Constitution and the
ADA. Id. U7 153-169. The Ramsey Unit Plaintiffs also challenge arbitrary
and unjustified restrictions the TDCJ has placed on their efforts to
access the courts. Id. 41 170-175. The Ramsey Unit Plaintiffs also
challenge the unlawful restriction and denial] of Plaintiff's inhalers

for chronic asthma in violation of the Eighth Amendment. Id. 99
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 3 of 114

176-186. The Ramsey Unit Plaintiffs' further challenge the Defendant's
unlawful deprivation of basic human needs in violation of the Eighth and
Fouteenth Amendment right to exercise and from overcrowed
conditions. Id. 187-201.
ARGUMENT

The Ramsey Unit Plaintiffs satisfy the standard for permissive
intervention. Federal Rule of Civil Procedure 24(b)(1)(B) provides that
"Lojn timely motion, the court may permit anyone to intervene who...has
a claim or defense that shares with the main action a common question of
law or fact." See also Newby v. Enron Corp., 443 F3d 416, 421 (5th
Cir. 2006)("The decision to permit intervention...requires a threshold
determination that the [intervenor's] claim or defense and the main
action have a question of law or fact in common." (citation
omitted)). While, "{plermissive intervention is wholly discretionary,"
Kneeland v. Nat'l Collegiate Athletic Ass'n, 806 F2d 1285, 1289 85th
Cir. 1987)(citation omitted), "Liin exercising its discretion, the court
must consider whether the intervention will unduly delay or prejudice
the adjudication of the original parties' rights,"
Fed. R. Civ.P. 24(b)(3). See also Heaton v Monogram Credit Card Bank of
Ga., 297 F3d 416, 422 (5th Cir. 2002)("Federal courts should allow
intervention where no one would be hurt and the greater justice could be
attained." (citation ommitted)). Thus, in the Fifth Circuit, permissive
intervention is appropriate when: "(1) timely appliction is made by the
intervenor, (2) the intervenor's claim or defense and the main action
have a question of law or fact in common, and (3) intervention will not
unduly delay or prejudice the adjudication of the rights of the original

parties." League of United Latin Am. Citizens, Council No. 4434

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 4 of 114

v. Clements, 884 F2d 185, 189 n.2 (5th Cir. 1989).

A. The Motion to Intervene Is Timely

Given the early stage of this litigation, the lack of potential
prejudice to the parties, and the rapidly evolving nature of the
COVID-19 outbreak, this motion is timely. To evaluate whether a Rule 24
motion is timely, the Court looks to the four factors articulated in
Stallworth v Mansanto Co.,; 558 F2d 257, 264-66 (5th Cir. 1977); namely,
(1) "[tJhe length of time during which the would-be intervenor actually
knowLs] or reasonably should have known of his interest in the case before
he petitioned for leave to intervene," (2) "[tlhe extent of the prejudice
that the existing parties to the litigation may suffer as a result of
the would-be intervenor's failure to apply for intervention as soon as
he actually knew or resonably should have known of his interest in the
case," (3) "[t]he extent of the prejudice that the would-be intervenor
may suffer if his petition for leave to intervene is denied," and (4)
"[tlhe existence of unusual circumstances militating either for or
against a determination that the application is timely."

The first Stallworth factor "focuses on the time lapse between the
applicant's receipt of actual or constructive knowledge of his interest
in the litigation and the filing of his motion for intervention,"
Edwards v City of Houston, 78 F3d 983, 1000 (5th Cir. 1996). There was
no material! lapse between the Ramsey Unit Plaintiffs' receipt of notice
of this lawsuit--which was filed 2 months ago-and their filing of this
motion. See e.g., Sierra Club v. Espy, 18 F3d 1202, 1205-206 (5th
Cir. 1994)(Rule 24 motion was timely when made within two months of
becoming aware that interst were affected); Ass'n of Prof'l Flight

Attendants v. Gibbs, 804 F2d 318, 320-21 (5th Cir. 1986)( five-month
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 5 of 114

lapse not unreasonable). Indeed, such a period of time was appropriate
for the Ramsey Unit Plaintiffs to investigate the factual and legal
bases for their claims. See Espy, 18 F3d at 1206 ("Courts should
discourage premature intervention that wastes judicial resources.").

As the second factor, any potential prejudice "must be measured by
the delay in seeking intervention, not the inconvenience to the existing
parties of allowing the intervenor to participate in the litigation."
Id. Again, this factor favors the Ramsey Unit Plaintiffs given the
recent filing of the underlying litigation. See id. (:The movants sought
intervention less than three weeks after the Forest Service issued its
..s letter. We therefore conclude that no prejudice to the existing
parties resulted from the delay in seeking intervention.").

The third Stallworth factor-the potential prejudice the Ramsey Unit
will suffer if their motion is denied--likewise favors a finding of
timeliness. This Court, having considered the Pack's Unit Plaintiffs‘
complaint and motion for a preliminary injunction, is already
well-versed in the factual] and legal issues underlying the claims
brought by both sets of plaintiff classes against the TDCJ. Thus, if the
Court denies the motion, the Ramsey Unit Plaintiffs will surely be
prejudiced, if nothing else by their continued exposure to COVID-19
while their case is reassigned to a judge who is seeing these issues for
the first time.

Finally, under the Fourth Stallworth factor, the Court "must
ascertain whether any unusual factors weigh in favor of a finding of
timeliness." Ross v Marshall, 426 F3d 74, 756 (5th Cir. 2005). To put it
bluntly, it would be hard to imagine more unusual circumstances than

these: the world is suffering from an unprecedented, deadly pandemic
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 6 of 114

from a novel virus that originated five months ago and saw its first
confirmed infection within this judicial district just ten weeks
ago. See Rebecca Hennes, How Did We Get Here? A Timeline of the
Coronavirus pandemic in Houston, Houston Chronicle, March 31,

2020, https://www.chron.com/coronavirus/article/Coronavirus-Houston
~pandemic-timel ine-events—March-15167044. php.

As this Court recently observed, We are living in unprecedented
times. The COVID-19 pandemic threatens our communities and has required
us to upend our routines and assumptions. With no Known vaccine or cure
for COVID-19 and the highly contagious and asymptomatic nature of the
novel coronavirus, as well as overwhelmed medical systems throughout our
communities, our prisons, Jails, and detention facilities are facing
outbreaks that differ from any infectious disease outbreak that have
occurred in the past. Vazquez Barrera v Wolf, 2020 WL 1904497, at *4
(S.D. Tex. April 17, 2020). Accordingly, the fourth factor is satisfied,
and the Court should find the motion timely.

B. The Ramsey Unit Plaintiffs' claims share common questions of law

and fact with this litigation.

1 The "claim or defense” requirement of Rule 24(b)(2) is to be
construed liberally. Newby, 443 F3d at 422. But here, the Court need not
liberally construe the requirement to find the common questions that
warrant permissive intervention in these proceedings under Rule 24.

2. Though the Defendants have not yet answered the Pack Unit
Plaintiffs’ complaint in this action, given its similar legal claims and
fact patterns it stands to reason that the Defendants' defense in this
case will share common questions of law and fact with their defenses in

the Ramsey Unit litigation.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 7 of 114

First the Ramsey Unit Plaintiffs' claims raise near identical
questions of law to those of the Pack Unit Plaintiffs. Specifically, a
court would have to determine all of the following to resolve both
classes' allegations: (1) whether the Pack Unit and Ramsey Unit
Plaintiffs' Eighth and Fourteenth Amendment rights are being violated by
Defendants' failure to implement adequate procedures and practices to
protect the class from COVID-19, (2) whether this failure constitutes
cruel and unusual punishment; (3) whether members of the Disability
Subclasses, as defined by both comlaints, are qualifying individuals with
a disability under the meaning of the ADA and Rehabilitation Act, (4)
whether the Disability Subclasses' rights under the ADA and
Rehabilitation Act are violated by the TDCJ's policies and practices, and
(5) whether TDCJ illegally discriminated against the Disability Class by
denying the Disability Class reasonable accommodations recommended by the
CDC, both in policy and in practice. Compare Comp]. @ 73-90, 149,
153-161.

C. Intervention Wil] Not Unduly Delay the Litigation or Prejudice the

Rights of Original Parties

The Ramsey Unit Plaintiffs* intervention wil] neither unduly delay
the litigation nor prejudice the rights of the original parties. It is
well established that when a case is recently filed, there is little
risk that intervention will harm the original parties to the
litigation. See, e.g., Home Ins. Co. v Hughes, 1996 WL 109292, at
*2CE.D. Lae Mar. 11, 1996)Cholding that "Ford's intervention will not
delay or prejudice the rights of the original parties as the suit was
only recently filed"). Such a consideration readily distinguishes this

case from Cole v Collier, where the Court denied a series of Rule 24(b)
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD_ Page 8 of 114

motions filed over three years into litigation. See Cole v Collier, 2017
WL 2118970, at *2 (S.D. Tex. May 16, 2017)(Cdenying Rule 24(b) motion
upon finding that "permitting intervention would cause undue delay and
prejudice to the existing parties"). Permitting the Ramsey Unit
Plaintiffs to intervene will] aid the Court in deciding these important
questions of Jaw and Fact, and likewise assist the Parties to achieve a
just outcome for a greater number of plaintiffs.

Such considerations weigh in favor of the Ramsey Unit Plaintiffs and
the class they seek to represent.

The Fifth Circuit has instructed that when considering a Rule 24(b)
motion to intervene , a district court may also consider "whether the
intervenors' interests are adequately represented by other parties" and
whether they "will significantly contribute to full development of the
underlying factual issues in the suit." New Orleans Pub. Serv.,

Inc. v. United Gas Pipe Line Co., 732 F2d 452, 472 (5th Cir. 1984)(Cen
bane)(citations omitted). Granting the Ramsey Unit Plintiffs' motion to
intervene. See Texas v United States, 805 F3d 653, 657 (5th
Cir. 2015)(Cobserving that where greater justice can be obtained, federal
courts should permit intervention).

CONCLUSION

For the foregoing reasons, the Ramsey Unit Plaintiffs respectfully
request that the Court grant their motion to intervene through the filing
of Exhibit 1, the Ramsey Unit Plaintiffs' Complaint in Intervention.

Dated: May 5, 2020 Respectfully submitted,

che Mera Suey,
nthony pro
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 9 of 114

Ns Lhe —b-

Troy Roterson, pro se

Larry) Gross, pro se

Coby Nola raser

Rudy /Rodriguezy pro se

[ae hud AA bye

Richard A.A. Lyon, pro se

Eps cf Aisi

Edward Patrick Smyth, pro/se

Ly

Oliver LaTura Leverett, Pro se

Letter) Do Boch.

Leyton Do s Baygh, pro se
fi (oe
NO pro se

PAroree Lee Curl, pro se

ega Moralse, pro se

on PAs

jones Johnson, pro se

( brs theyes—

Pedro Gallegos, Beto se

Ciel Webyidedy _6-$-20

 

 

Ear] sebelde, 7? pro se
/

 

 

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 10 of 114

EXHIBIT - 1

Ramsey 1 Unit Complaint "Plaintiffs"
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 11 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *

LARRY GROSS, RUDY RODRIGUEZ, RICHARD *

A. A. LYON, EDWARD PATRICK SMYTH, *

OLIVER LATURA LEVERETT, LEYTON *

DOUGLAS BAUGH, BRADON JOHNSON, *

SAVORGE LEE CURL, DAVID VEGA *

MORALES, DEMARCUS JOHNSON, PEDRO *

GALLEGOS, EARL MCBRIDE, JR., JERRY *

JOHNSON, HIRAM CARRASQUILLO, BRICE *

CHATMAN, AND MARSHALL RAY ARMSTRONG *

individually and on behalf of those

similarly situated, *

Plaintiffs, Case No.
BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *
Defendant. *
CLASS ACTION COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Plaintiffs John Anthony Saenz, Troy Robeson, Larry Gross, Rudy
Rodriguez, Richard A.A. Lyon, Edward Patrick Smyth, Oliver Latura
Leverett, Leyton Douglas Baugh, Bradon Johnson, Savorge Lee Curl, David
Vega Morales, Demarcus Johnson, Pedro Gallegos, Earl McBride, Jr., Jerry
Johnson, Hiram Carrasquillo, Brice Chatman, and Marshall Ray Armstrong
Ceollectively "Plaintiffs"), on behalf of a class of similarly situated
minimum custody prisoners, bring this action to enjoin policies and
conduct that threaten their health and safety in violation of the United
States Constitution. Plaintiffs are minimum custody prisoners at the
Ramsey 1 Unit (the "Ramsey Unit"), a facility operated by the Texas

Department of Criminal Justice ("TDCJ"). TDCJ and the individual

defendants are failing to undertake basic measures to protect the

 

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 12 of 114

Plaintiffs from the risk of disease and death presented by the novel
coronavirus know as SARS-CoV-2019. This failure amounts to deliberate
indifference to their health and safety in violation of the Eighth and
Fourteenth Amendments, and acute failures for Plaintiffs with
disabilities in violation of Title II of the Americans with Disabilities
Act ("ADA") and Section 504 of the Rehabilitation Act. Consequently,
TDCJ and the individual defendants are impeding Plaintiffs’ ability to
access the courts, by imposing an exact cite system in order to have
access to any case law and books. Further, TDCJ and the individual
defendants are deliberately denying Plaintiffs access to grievances
necessary to informally exhaust their issues. These restrictions,
interfering with the Plaintiffs' ability to petition the Government for a
redress of grievances, violate the Plaintiffs’ rights under the First and
Fourteenth Amendments to the Constitution. Plaintiffs ask this Court to
address these violations amid an unprecedented, ongoing threat to
Plaintiffs’ health and safety. To further complicate matters, these
defendants are denying a few plaintiffs their prescribed inhalers for
chronic asthma when they have been prescribed these inhalers for years
STATEMENT OF THE CASE

1. The spread of the novel coronavirus known as SARS-CoV-2019 presents
an extraordinary threat to public health. Across the world, governments
have ordered dramatic measures to prevent the spread of the coronavirus
and to address the effects of Coronavirus Disease 2019 ("COVID-i9"). The
governments have ordered these measures at enormous social and economic
cost because these drastic measures are compelled by the contagious

nature of the coronavirus and the lethal nature of COVID-19. This is

truly an unprecedented health cris.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 13 of 114

 

2. The threat of COVID-19 poses special risks for the incarcerated.

 

Unlike the rest of society, prisoners like the Plaintiffs are unable to
limit their exposure to COVID-19. Given their living situations, and
ability to participate proactively in measures to keep themselves safe,
by exercising social distancing, wearing masks when social distancing is
impossible, washing hands regularly with soap and water, using hand
sanitizer when hand-washing is not possible, and systematically cleaning
the areas they contact throughout the day. Instead, Plaintiffs must rely
on Defendants to develope and implement policies that will safeguard each
of them individually from infectious disease. At a time when the entire
world is working to prevent the spread of the novel coronavirus,
Plaintiffs are essentially at the mercy of corrections personnel to
protect them from COVID-19.

3. These risk are heightened for prisoners at the Ramsey 1 Unit. A
disporportionate number (approximately 50%) are over the age of
50. Because of the conditions of this unit, (red brick unit) those who
entered with physical ailments have only declined; those who entered
healthy are, by and large, no longer so. Moreover, there are a significant
number of severely mentaily i11 and intellectually disabled prisoners,
who are at particular risk because of their inability to understand
signage, directions, or to maintain even the most basic self-care. This
is the case for prisoners like Plaintiffs and similarly-situated minimum
custody prisoners who are incarcerated in maximum-security conditions at
the Ramsey 1 Unit.

4&4. TDCI and other Defendants are failing to undertake the basic

Measures recommended by the CDC to protect the health of Plaintiffs.

Defendants have not developed and do not adequately enforce policies
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 14 of 114

that will prevent the spread of COVID-19 within the Ramsey 1 Unit.
Corrections officers and other personnel are not consistently using
personal protective equipment ("PPE") in their interactions with
Plaintiffs. Plaintiffs do not receive adequate supplies for personal
hygiene in light of the heightened risk of disease. Nor do they receive
adequate supplies for maintaining safe conditions in their celis.
Defendants do not have a reasonable plan to alleviate the over-crowed
conditions on this unit when they do not even have dayrooms and house two
prisoners in cells desined for one. Defendants do not have a reasonable
plan for addressing the treatment of Plaintiffs or any prisoners who
contract COVID-19 when there is no medical personnel after 6 P.M.. Nor do
Defendants have a plan for confining the disease in the event it infects
the Ramsey 1 Unit. Defendants are also failing to take reasonable
measures to educate Plaintiffs about COVID-i9 and how to mitigate the
risk of contracting the disease. Defendant's failure to address the
threat that SARS-CoV-2019 poses to Plaintiffs in this global health
crisis falls short of basic, minimum standards. This failure amounts to
deliberate indifference to the health and safety of the Plaintiffs in
their custody.

5. At the same time Defendants have failed to implement reasonable
protections for Plaintiffs' health, Defendants have imposed highly
restrictive and arbitrary policies governing access to courts. With the
outbreak of COVID-19, it has become impossible for Plaintiffs to
access any case law and books without an exact cite. And whenever these
Plaintiffs come across a cite they can only request 3 cases, 3 times per
week on loan each time to be returned the next day. In order to

effectively obtain access to the courts, more than simple "facts" are
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 15 of 114

needed in order to file by way of a class action, or habeas corpus. A
prisoner should know the rules concerning venue, jurisdiction, exhaustion
of remedies, and proper parties respondent. A prisoner should know which
facts are legally significant, and merit presentation to the Court, and
which are irrelevant or confusing. When the return is filed, it is never
without abundant citations to legal authority, and a proper traverse must
take cognizance of these points. No attorney filing a law suit omits a
Statement of points and authorities, and neither does the State's
attorney in responding to one. Because access to courts is being denied,
there is no way that prisoners can petition the courts effectively in any
meaningful way. Rather than accommodating this problem, Defendants
systematically restricted access to the courts by requiring an exact

cite before a Plaintiff could obtain any thing from their Law

Library. and closing the only current means of real access to courts,
while at the same time, allowing prisoners to go work at the Factory,
Fields, Laundry, Kitchen, School house, Commissary, Vocation Etc...,

with no restrictions on the number of inmates going to those jobs. In
these setting there is no social distancing. The effects of Defendants'
policies and their arbitrary implementations has been to impede
Plaintiffs' access to courts and any attempt at exhaustion of their
issues by denying them grievances as well.

6. Defendants deliberately transferred 20 inmates that were exposed to
positive COVID-19 prisoners from the Scott and Stringfellow Units to the
Ramsey 1 Unit without notifying local officials, when there were no
active COVID-19 cases at Ramsey i Unit at the time. See Exhibit - A

7. On information and belief several days after the arrival of these

20 prisoners, two of them began exhibiting symptoms of COVID-19 and
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 16 of 114

thereafter tested positive for COVID-19.

8. Defendants, assigned officers to monitor these prisoners, and
allowed these same officers to mingle with other prisoners and officers
on the same day as the day they were assigned to monitor these 20
prisoners potentially cross contaminating the general population and
exposing them to COVID-19 and to serious injury or death.

9. Defendants and others do not have an effective evacuation plan to
deal with the COVID-19 pandemic in the event of a Hurricane emergency
evacuation is needed for the Ramsey 1 Unit. In 2016 and 2017, the Ramsey
1 Unit evacuated all the prisoners to different units throughout the
system exposing it's prisoners to cruel and unusual conditions by
quaranting prisoners in extremely overcrowed settings that resemble live
stock in a wet market for a total of six (6) weeks. See Exhibit - B
These conditions combined with the COVID-19 pandemic would ensure the
rapid spread of the virus, potentially exposing all the prisoners to the
unnecessary infliction of serious injury or death

10. As a result of the foregoing actions and failures to act,
Defendants have violated Plaintiff's rights under the First, Eighth and
Fourteenth Amendments to the United States Constitution and the
Americans with disabilities Act ("ADA").

JURISDICTION AND VENUE

11. This Court has jurisdiction over this action pursuant to 28
U.S.C.§ 1331 (federal questions), § 1343 (civil rights), and § 2201
(declaratory Judgement Act).

12. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2),
because a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district.

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 17 of 114

PARTIES
A. Plaintiffs

13. John Anthony Saenz is 47 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

14. Troy Roberson is 52 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

15. Larry Gross is 57 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

16. Rudy Rodriguez is 40 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

17. Richard A.A. Lyon is 63 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

18. Edward Patrick Smyth is 36 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

19. Oliver LaTura Leverett is 46 years old and currently incarcerated
at the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

20. Leyton Douglas Baugh is 40 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

21. Brandon Johnson is 38 years old and currently incarcerated at the
 

 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 18 of 114

Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

22. Savorge Lee Curl, is 38 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

23. David Vega Morales is 37 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

24. Demarcus Johnson is 46 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

25. Pedro Gallegos is 41 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

26. Earl McBride is 62 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
ot COVID-19.

27. Jerry Johnson is 38 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-19.

28. Hiram Carrasquillo is 47 years old and currently incarcerated at
the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.

29. Brice Chatman is 49 years old and currently incarcerated at the
Ramsey 1 Unit, where he is at risk of death or serious injury if exposed
to COVID-i9.

30. Marshall Ray Armstrong is 57 years old and currentiy incarcerated
 

 

 

 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 19 of 114

at the Ramsey 1 Unit, where he is at risk of death or serious injury if
exposed to COVID-19.
B. Defendants

31. Defendant Texas Department of Criminal Justice ("TDCJ") is an
agency of the State of Texas and responsible for criminal justice for
adult prisoners, including managing prisoners in state prison, state
jails, and private correctional facilities. Tex. Gov't Code § 493.004. At
all relevant times TDCJ operated the Ramsey 1 Unit, a maximum-security
prison located near Rosharon, in unincorporated Brazoria County,

Texas. Ramsey i Unit houses a lot of eldery prisoners, where Plaintiffs
reside. TDCJ's headquarters is located in Huntsville, in Walker County,
within the Southern District, Houston Divsion.

32. Defendant Bryan Collier is the executive director of TDCJ and
works at TDCJ's Huntsville office. As executive director, Mr. Collier is
responsible for overseeing the various departments and divisions of TDCJ,
including but not limited to, the Administrative Review & Risk management
Division, Emergency Action Center and Office of Emergency Management and
Health Services Division. The executive director is responsible for the
administration and enforcement of all laws relating to TDCJ, including
rules implemented by TDCJ Id. § 493.006. Moreover, Mr. Collier is
responsible for protecting the constitutional rights of all persons held
in TDCJ custody. At all times described herein, Mr. Collier was acting
under color of state law. He is being sued in his official capacity for
declaratory and injunctive relief.

33. Collectively, Mr. Collier and TDCJ with its various divisions and

departments are responsible for "the care and custody of nearly 147,000

offenders," including the men incarcerated within the Ramsey 1 Unit.L1]
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 20 of 114

34. The mission of TDCJ's Administrative Review & Risk Management
Division )"ARRM") is to "promote excellence in correctional practice
through policy development, monitoring, identifying areas of potential
risk or liability, and facilitating action to maintain safety,
accountability, efficiency and professionalism."L2] ARRM is compromised
of various department in order to fulfill its mission. The departments of
ARRM include the Review & Standards Department and the Monitoring &
Standards Department. On information and belief, ARRM and all related
departments are located in TDCJ's headquaters, located in Huntsville, in
Walker County, within the Southern District, Houston Division.

35. On information and belief, ARRM and its departments work with
prisons, like the Ramsey 1 Unit to monitor and implement TDCJ policies,
including new policies that may arise due to unique circumstances, such
as the COVID-19 pandemic. Within AARM, the Review & Standards Department
is tasked with managing “risks affecting people, property and liability,
and monitorLing] adherence to rules, regulations, policies and
correctional practices required for certification by the American
Correctional Association, which focus on public safety, humane treatment
of offenders and the effective operation of correctional units." [31 On
information and belief, the Review & Standard Department monitors the
implementation of rules, regulations, policies and correctional practices
at the Ramsey 1 Unit.

36. The Monitoring & Standard Department of AARM is tasked with
monitoring TDCJ facilities, like the Ramsey 1 Unit, to ensure that
"operations are in accordance with agency policies and procedures, court
orders and nationally accepted standards established by the American

Correctional Association." [4]

10
 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 21 of 114

37. In order to streamline communication within TDCJ, the Emergency
Action Center ("EC") is tasked with corrdination among the Texas Board of
Criminal Justice, the various TDCJ units and departments and
administrative staff to "report serious and unusual incidents."i5] On
information and belief, the EAC coordinated with units like the Ramsey 1
Unit to respond to the spread of COVID-19 and such coordination occurred
in TDCJ's headquarters, located in Huntsville, in Walker County, within
the Southern District, Houston Division.

38. The Heaith Services Division is authorized to "ensure access to
cre, monitor quality of care, investigate medical grievances, and
conduct operational review audits of health care services at TDCJ
facilities." [6] On information and belief, the Health Services Division
is tasked with monitoring quality of care related to COVID-19 at units,
such as the Ramsey 1 Unit. The Health Services division is located at 's
headquarters, located in Huntsville, located in Huntsville, in Walker
County within the Southern District, Houston Division.

39. On information and belief, TDCJ and Mr. Collier consented to, have
knowledge of, have materially participated in, and/or have controlled the
activities of various divisions of TDCJ related to the COVID-19 pandemic,
including but not limited to the Administrative Review & Risk management
Division, Emergency Action Center and Office of Emergency Management, and
Health Services Division.

40. Defendant Katherine Pitman, is the Warden of the Ramsey 1 Unit. At
all times described herein, she was acting under the color of state
law. On information and belief, as the warden of the Ramsey 1 Unit,

Ms. Katherine Pitman is responsible for coordinating with Mr. Collier,

and the relevant divisions of TDCJ to ensure that the conditions of

Li
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 22 of 114

confinement at the Ramsey 1 Unit are constitutional. She is being sued in
her official] capacity for declaratory and injunctive relief.
FACTS BACKGROUND
A. COVID-19 is a Deadly Pandemic and Public Health Emergency

4l. Since the end of 2019, the novel coronavirus has spread throughout
the world and has now caused a global pandemic. COVID-19 is a disease
caused by the highly communicable respiratory virus that spreads through
close contact and common surfaces containing the virus. People of all
ages are at risk of serious injury and death from COVID-19.[7]

42. On January 21, 2020, the first confirmed COVID-19 case was
diagnosed in the United States.18]

43. On January 30, 2020, the World Health Organization declared tne
COVID-19 outbreak a "Public Health Emergency of International Concern" as
cases had been "reported in five WHO regions in one month."i9]

44. The next day, the U.S. Secretary of Health and Human Services
declared under Section 319 of the Public Health Service Act (42 U.S.C.8
247d), that COVID-19 "presentled] a Public Health Emergency in the United
States."(10]

45. On February 28, 2020, the United States saw its first COVID-19
death.(11]

46. On March 11, 2020, the World Health Organization announced that
the COVID-19 outbreak can be characterized as a pandemic, as the rates of
infection continue to rise in many locations around the world and across
the United States.({12]

47. On March 13, 2020, Texas Governor Greg Abbott determined that
COVID-19 poses an imminent threat of disaster" and, under Section 418.014

of the Texas Government Code, declared "a state of disaster for all

12
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 23 of 114

counties in Texas."[13] At a press conference announcing the disaster
declaration, Governor Abbott directed state agencies to restrict
visitations at Texas prisons, jails, and juvenile justice facilities.i{14]
TDCJ suspended visitation the same day.{i5]

48. Subsequently, the Texas Department of State Health Services
determined on March 19, 2020 that "COVID-19 represents a public health
disaster within the meaning of Chapter 81 of the Texas Health and Safety
Code.L16] The same day, Governor Abbott issued Executive Order GA08,
which provides in part that "every person in Texas shall avoid social
gatherings in groups of more than 10 people."[17]

49. On March 30, 2020 Governor Abbott issued Executed Order GA1I4,
which instructs Texasns to "minimize social gatherings and minimize
in-person contact with people who are not in the same household."(18]

50. The World Health Organization ("WHO") estimates that as of May i,
2020, there are 3,157,207 confirmed cases and 224,172 confirmed deaths,
and 203 countries, areas, or territories with confirmed cases.{19]

5i. In the United States, the Centers for Disease Contro] and
Prevention §"CDC"T estimates that as April 30, 2020, there are 1,031,659
confirmed cases and 60,057 confirmed deaths i all 50 states and the
District of Columbia, Puerto Rico, the U.S. Virgin Islands, Guam, and the
Northern Mariana Islands.[20]

52. As of April 28, 2020, the Texas Department of Health Services
reported 28,087 cases of COVID-19 with 782 deaths.(21]

53. Due to the highly contagious nature of COVID-19, despite

Widespread "shelter in place" orders throughout the UNited States, the

rate of COVID-19 infections has grown and continues to grow,

exponentially.[22]

13
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 24 of 114

B. COVID-19 is Easily Transmissible and Spreads Rapidly in a Prison
Environment

54. COVID-19 is a particularly contagious disease. A recent study
showed that the virus can survive for up to three hours in the air and
longer on certain surfaces: four hours on copper, twenty-four hours on
cardboard, and two to three days on plastic and stainless steel--surfaces
the prisoners at the Ramsey 1 Unit come into contact with everyday.([23]

55. COVID-19 has been especially dangerous in areas of close
confinement and has spread rapidly in jails and prisons. Jails and
prisons are at even greater risk because of their close quarters communal
living spaces.[24]

56. A study of an early cluster of COVID-19 cases in Wuhan, China
revealed the dangers of indirect transmission resulting from infected
people contaminating common surfaces- in the study, it was a communal
restroom, like the restrooms Ramsey 1 Unit prisoners use.[25]

57. In Jining China 207 individuals in a correctional facility
contracted COVID-19 after a prison officer contracted it outside of the
facility and then came to work while he was asymptomaic.(26]

58. Prisons throughout the United States have suffered widespread
outbreaks. In New York City, the first case of COVID-19 infection in a
jail detainee was diagnosed on March 18, 2020. Within four weeks, 650
cases had been diagnosed with five deaths at the Rikers Island
Correctional Complex.[27] The Marion Correctional Institution in Ohio
was the largest source of reported infection in the United States on
April 20, 2020. Nearly 75 percent of prisoners at the prison tested
positive for COVID-19.[28]

59. COVID-19 has also spread to death row cell] blocks in certain

14
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 25 of 114

prisons. For example, in Arizona four prisoners on death row tested
positive for COVID-19 and another five exhibited symptoms, and one has
died from COVID-19.129]

60. Several prisons throughout Texas have also experienced
Significant outbreaks of COVID-19 and the number of prisoners testing
positive continues to skyrocket.[30] TDCJ reported on May 22, 2020 that
2495 prisoners have tested positive for COVID-19.[31] A further
21,468 prisoners are on medical restriction because they were exposed to
COVID-19.[32] TIDCJ also reported nearly 800 employees, staff, or
contractors had contracted COVID-19.(33]

6i. These outbreaks have already proven fatal. As of May 22, 2029, 36
prisoners have died as a result of COVID-19.and 22 other deaths are under
investigation.[34] Moreover, several TDCJ employees have also succumbed
to COVID-19(35]

62. Controlling the spread of COVID-19 is made even more difficult
because of the prominence of asymptomatic transmission of the virus by
people who are contagious but who exhibit limited or no symptoms. The
prominence of asymptomatic carries renders ineffective any screening
tools dependent on identifying symptomatic behavior.(36] Dr. Anthony
Fauci, director of the National Institute of Allergy and Infectious
Disease, stated that “somewhere between 25% and 50% of people infected
with the new coronavirus may never show symptoms or fall i11.{37] These
asymptomatic carriers still spread the virus to others. In addition,

TDCJ has spent $45 million on coronavirus test that prisoners can
self-administer themselves. However their accuracy is uncertain.[38] There
is no way to know the true results because, the people who are administering

the test are TDCJ employees. TDCJ is know to give false narratives,
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 26 of 114

Specifically Ramsey 1 Unit. Ramsey 1 Unit is notoriously know for this
type of activity, especially in retaliation and setting prisoners up who
disclose the truth.[39]

63. Evidence suggest that "symptom-based screening alone failed to
detect a high proportion of infectious cases and was not enough to
control transmission" in enclosed locations such as nursing homes,
prisons, and shelters.[40]

64. The actual numbers of infected prisoners in Texas is likely much
higher than reported because so many who have contracted the disease are
asymptomatic. Testing of prisoners in four states--Arkansas, North
Carolina, Ohio, and Virgina--shows that 96 percent of prisoners with
COVID-19 are asymptomatic.141]

65. Some states and the federal Bureau of prisons have enacted or
announced widespread testing of prisoners in an effort to control the
spread of coronavirus.[42]

C. COVID-19 Poses a High Risk of Serious Illness and Death to Older
Adults and Persons With Underlying Medical Conditions

66. COVID-19 is more likely to cause serious illness and death for
older adults and those with underlying medical conditions, such as lung
disease, heart disease, chronic liver or kidney conditions, diabetes,
epilepsy, hypertension, compromised immune systems (such as from cancer,
HIV, or autoimmune disease), blood disorders Cineluding sickle cell
disease), inherited metabolic disorders, stroke, developemental delay,
and pregnancy. According to the CDC, nearly 90 percent of hospitalized
COVID-19 patients in March 2020 had at least one underlying

condition.{43] These underlying medical conditions increase the risk of

serious COVID-19 illness and death for people of any age. More than 20%

16
 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 27 of 114

of the Texas prison population is over the age of 50 and thus, most
at-risk for serious illness or death due to COVID-19[44] This percentage
is higher for those living in the Ramsey 1 Unit, including several of the
Plaintiffs in this action, are over the age of 50.

67. For people over the age of 50 or with medical conditions that
increase the risk of serious COVID-19 disease, symptoms such as fever,
coughing, and shortness of breath can be especially severe.

68. It is estimated that 60 percent of all Americans have at least
one chronic health condition, and 40 percent have more than one.(45] The
department of Justice has estimated that "half of state and federal
prisoners and local jail prisoners reported ever having a chronic
condition" and "[tlwenty-one percent of prisoners. reported ever having
an infectious disease."[46] The incidents of serious health conditions
is greater among those on units that are old like the Ramsey 1 Unit
because of the deteriorating environment, with asbestos, mold and
deficient plumbing, which brings a significant psychological toll on the
environment.

69. COVID-19 disease can cause lung, heart, kidney, intestinal,
liver, and brain damage. Recent evidence indicates that COVID-19 can
also cause sometimes fatal blood clots to develop in patients.[47]

70. High risk individuals who develop serious symptoms will likely
require hospitalization and many will require intensive treatment,
including ventilator assistance and a team of care physicians. That
level of support can quickly exceed local health care resources.

7i. Patients who survive serious cases of COVID-19 may face prolonged

recovery periods, inlcuding extensive rehabilitation from cardiovascular

damage, neurologic damage, and diminished respiratory capacity.[48]

17

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 28 of 114

72. The only known, effective measures to reduce the risk of
vulnerable people to serious illness or death caused by COVID-19 are
aggressive social distancing and heightened attention to hygiene and
disinfection. Yet consistent social distancing at the Ramsey 1 unit is
impossible, because there are no dayrooms at the Ramsey 1 Unit and two
prisoners are housed in cells designed for one. he inadequate and
limited measures issued by Defendants are ineffectual in the face of
this virus--and only more so given their arbitrary application.

D. CDC Interim Guidance on Management of Coronavirus Disease 2019
in Correctional and Detention Facilities

72. On Mareh 23, 2020, the CDC published guidance for correctional and
detention facilities to prepare for and protect prisoners and personnel
from the COVID-19 pandemic.[49] The CDC recommends the following for
virus transmission prevention.

Facilities should ensure availability of sufficient stocks of

hygiene supplies, cleaning supplies, personal protective equipment

("PPE"), and medical supplies (consistent with the healthcare

capabilities of the facility).

* This includes liquid soap, alcohol-based hand sanitizer containing
at least 60% alcohol, recommended PPE including facemasks and
gloves, and supplies for testing, such as sterile viral transport
media and sterile swabs. Facilities should make contingency plans

in the event of PPE shortages.

* Facilities should provide a no-cost supply of soap to
incarcerated/detained persons, sufficient to allow frequent hand

washing.

* Facilities should provide alcohol-based hand sanitizer containing
at least 60% alcohol.

* Facilities should adhere to CDC recommendations for cleaning and
disinfection during the COVID-19 response, including cleaning and
disinfecting frequently touched surfaces several times per day.

* Facilities should encourage all persons in the facility to protect

themselves by practicing good cough etiquette and good hand hygiene
and avoiding touching of the eyes, nose, or mouth.

18
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 29 of 114

at.

* Facilities should encourage these behaviors by posting signage
throughout the facility and communicating the information verbally
on a regular basis. Facilities should implement social distancing
strategies to increase the physical space between
incarcerated/detained persons (ideally 6 feet between all
individuals regardless of the presence of symptoms).

* This should include enforcing increased space between individuals

in holding cells and waiting areas, staggering time in recreation

spaces, staggering meals and rearranging seating in the dining hall
to increase space between individuals.

Facilities should be providing prisoners with information and
consistent updates about COVID-19 and its symptoms.

E. TDCJ Has Failed to Adopt Adequate Policies in Response to the
COVID-19 Pandemic

73. Despite the CDC's robust guidelines for correctional and detention
facilities, TDCJ's adoption and implementation of policies in response to
the COVID-19 pandemic are inadequate and do not comport with many of the
CDC's recommendations. Indeed, although the CDC has issued a specific
Guidance on Management of COVID-19 in Correctional Facilities, TDCJ's
policy does not directly cite this Guidance in its references section,
instead citing only the CDC Guidance for the healthcare setting and for
clinical management of patients with confirmed disease.

74. For example, the CDC recommends "the posting of signage throughout
the facility" that communicates not only hand hygiene instructions, cough
etiquette, and symptoms of COVID-19, but also instructs prisoners to
"report symptoms to staff."(50] The CDC further recommends that "signage
is understandable for non-English speaking persons and those with low
literacy, and [that facilities] make necessary accommodations for those
with cognitive or intellectual disabilities and those who are deaf,
blind, or low-vision."L5.:] By contrast, TDCJ's policy on signage only

requires that signs be posted at entrances in the medical department or

19
 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 30 of 114

any "strategic places" to provide instructions on hand hygiene, cough
etiquette, symptoms of COVID-!9, and warning for high risk visitors.[52]
TDCJ's signage policy does not comport with the CDC's recommendation
because it is not posted throughout the facility and fails to include
instructions for prisoners to report symptoms to staff, and it does not
acknowledge the requirement for signage to be understandable for
non-English speaking persons, those with low literacy, those with
intellectual disabilities, and those who are deaf, blind, and low-vision.

75. As another example, the CDC recommends considering "relaxing
restrictions on allowing alcohol-based sanitizer in the secure setting
where security concerns allow."[53] TDCJ's policy acknowledge that hand
Sanitizer is “used to prevent the spread of any respiratory virus" and
that it should be carried by staff “and used whenever there is concern
that hands have been contaminated."(54] However, TDCJ still mandates that
prisoners "must not have access to the waterless hand rub but must wash
hands with soap and water instead.(55] But as TDCJ's own policies
acknowledge, this is not always practical, and thus prisoners are at an
increased risk of contracting and spreading COVID- 9.

76. The CDC also recommends that correctional facilities "Lrjestrict
transfers of incarcerated/detained persons to and from other
jurisdictions and facilities unless necessary for medical evaluation,
medical isolation/quarantine, clinical care, extenuating security
concerns, or to prevent overcrowding."[56] In contrast to the specific
instructions to restrict transfers to the limited circumstances where it
is absolutely necessary. TDCJ‘'s policy only requires facilities to

"[mlinimize transfer of offenders between units.[57] This general

guideline is insufficient to properly reduce the risk to the prisoner

20
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 31 of 114

population.

77. In addition to being inadequate, some of TDCJ's policies are
impossibly vague. Despite the CDC's robust guidelines for correctional
and detention facilities. TDCJ has adopted bare-bones policies with vague
guidance on preventing and managing a COVID-19 outbreak. For example, the
CDC guidance explains that, while difficuit, social distancing "is a
cornerstone of reducing transmission of respiratory disease such as
COVID-i9.L58] The CDC then provides examples of steps that can be taken
in prisons and jails.[{[5% TDCJ's policy, in contrast states only that
units should "[p]ractice social distancing and avoid gatherings and
meetings."L60] However, the policy's further reference to
"teleconference or video conference" implies this policy is aimed at
reducing risk to prison staff, not prisoners directly. [62° Moreover,
consistent social distancing is simply not possible on the Ramsey 1 Unit
because there are no dayrooms and two prisoners are housed in cells
designed for one.

78. The CDC's interim guidelines are intended to provide guiding
principles for healthcare and non-healthcare administrators of
correctional and detention facilities. That these staff administrators at
the Ramsey 1 Unit are likely not public health experts underscores the
importance of having a clear and unambiguous policy that hews strictly to
the CDC's interim guidelines. It is not acceptable to defer to
non-medical staff's judgment in these circumstances, especially in light
of a novel pandemic.

79. Currently, TDC's COVID-19 policy is inadequate and fails to

include key CDC recommendations that are necessary to effectively prevent

and manage a COVID-19 outbreak. For example, TDCJ's policy does not

21
 

 

 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 32 of 114

include the following key CDC recommendations:
* Facilities should "Lpjrovide a no-cost supply of soap to
incarcerated/detained persons sufficient to allow frequent hand

washing."

* Facilities should "[plrovide alcohol-based hand sanitizer with at
least 60% alcohol where permissible based on security restrictions.

Facilities should ensure "Ls]Jtaff performing temperature checks on
any group of people" are required to wear face mask, eye
protection, gloves, and gowns'coveralls.

* Facilities should "[cJommunicate with the public about any changes
to facility operations, including visitation programs." [62]

80. Correctional facilities across the country are now seeing the
ramifications of an inadequate response.

81. According to the New York Times, "more than 16,000 infections in
state prison systems, including almost 12,000 inmates who have tested
positive. More than 130 inmates have died.[63] "Nearly every state prison
system has at least one infection among either prisoners or staff,
suggesting that the problem will become significantly large during the
next several weeks."(64] Another report indicated that continued failures
to make prison and jails safe would double the coronavirus death count in
the U.S. [65]

82. As of April 26, 2020, Marion Correctional Institution, a state
prison in Marion Ohio, has 2,191 confirmed cases of COVID-19, which is
reported to be the largest single source of coronavirus infections in the
United States.{66]

83. According to the New York Times, some facilities have refused to
release the numbers of cases or deaths./(67]

84. Unfortunately, the coronavirus outbreak has already reached TDCJ
facilities. As of the date of this filing, it was reported that TDCJ

prisons had more than 2500 prisoners and nearly 800 employees across the

22
 

 

 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 33 of 114

state that have tested positive and 36 prisoners and 7 employees have
died as a result of complications from the coronavirus.[68] Ramsey 1 Unit
has reported only 2 confirmed cases, and it is presumed that at least 7
employees have tested positive for the coronavirus. As of May 11, 2020
Other units fewer than a few miles away from the Ramsey i Unit have
reported confirmed cases: the Stringfellow Unit has reported 6 confirmed
cases among prisoners and 13 among employees, the Terrel Unit has reported
47 confirmed cases among prisoners and 6 employees, the Darrington Unit have
reported 4 confirmed cases among prisoners and 3 employees, and the Scott
Unit have reported 50 confirmed cases among the prisoners and 13
employees.L69]

F. The Ramsey i Unit Houses Sick, Elderly Prisoners in Conditions

Likely to Spread the Virus

85. The Ramsey 1 Unit ("Ramsey"), currently houses approximately 1400
prisoners. A large number of these prisoners face significant physical
and mental health issues, are over the age of 50, or both.

86. Ramsey prisoners live two prisoners per cell in cells designed for
one for up to 22 to 23 hours per day since the pandemic began. Cells are
approximately 40 sq Ft, with 2'5" by 4" of unobstructive space in one area
of the cell and 3'by 3' in another area. Inside each cel] are two bunks
stacked on top of each other like shelves, 2 lockers, a toilet and sink.

87. Ramsey does not have any Dayrooms, however prisoners are allowed 1
hour in the common area right infront on the cells, the run, when on
limited movement. Row by row at a time. Each row contains approxitmately
36 to 40 prisoners. These areas do not allow for any social distancing,
despite leaving the cell, a prisoner is merely a few feet away from

someone at all times.

23
 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 34 of 114

88. Ramsey prisoners interact on a regular basis with prison staff,
who are responsible for distributing mail to the prisoners, checking
prisoners’ cells and persons for contraband and escorting prisoners to
any lay-ins, pill window, etc... Further when, chow, shower or rec is
called there are at least 150 prisoners on the run at one time if not all
180. These activities require contact between prisoners and guards. At
least 7 employees at the Ramsey Unit have tested positive for
COVID-i9. Prisoners cannot escape the overcrowded conditions, no matter
1£ they acted proactively to protect themselves.

G. Despite the Exceptionally-High Risk Its Prisoners Face, the
Ramsey Unit is Not Meeting Even TDCJ's Inadequate Polices

89. TDCJ has implemented a number of policies designed to combat the
COVID-19 threat.

90. Not only are these policies largely inadequate, but also TDCJ is
neglecting to follow and/or enforce them. TDCJ is among other things:

* Failing to provide prisoners with effective PPE

* Failing to provide prisoners access to cleaning supplies to
disinfect their cells or belongings;

* Failing to provide prisoners access to warm water and free personal
hygiene supplies, such as soap, tissue, or disposable paper towels,

* Failing to educate prisoners about the virus and measures that can
be taken to minimize the risk of contracting or spreading the
virus. Instead the defendants air a video propagating that the
Coronavirus was a punishment from God for our sins.

* Failing to educate prison staff about the virus and measures that
can be taken to protect themselves and their families, as well as
the people in their custody. But instead allow officers who are
monitoring positive prisoners for COVID-19, to go and mingle with
other staff and inmates on the same day.

* Failing to enforce policies requiring staff to wear PPE, including
gloves and masks, at all times in the facility including but not
limited to while delivering mail, working the blocks and dorms and
escorting prisoners. But instead allow some officers to wear their
mask around their necks, while others pull them off to talk or yell.

24
 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 35 of 114

failing to enforce policies requiring staff to change gloves after
they have been in contact with a potentially contaminated surface or
individual. But instead only some wear gloves.

Lacking a plan for housing persons exposed to the virus

* Not sanitizing the phones, the common areas before each use, the

chow hall, the rec, and the showers.
Permitting sick offenders to report to and remain at work;

Failing to have an effective evacuation plan in the event the Ramsey
Unit has to evacuate due to a Hurricane during this COVID-i9
pandemic,

Failing to have adequate access to courts by demanding an exact cite
before receiving any case law or books effectively denying any
meaningful access to tne courts.

* Failing to provide medical prescribed medication for Chronic

fe
2

asthmatics.

Failing to relieve the overcrowded conditions that exist on the
Ramsey Unit.

* Failing to provide access to mental health workers to discuss how to

handle stress, due to the prolonged isolation experienced during the
COVID-19 pandemic.

Failing to provide access to devices that alleviate the stress of
being cooped up in their cells, such as access to telephones, and
approved electronic tablets, video visitation, as are already being
done on certain units in TDCJ;

91. Defendants failure to enforce--or in some cases, even

implement--policies covering the above deficiencies puts Plaintiffs at

further risk of extreme harm. Because Plaintiffs are significantly at

risk of severe illness or even death from COVID 19 given pre-existing

health conditions and/or age, they must be provided adequate care and

safeguards recommended by the CDC and health experts. TDCJ is not

currently meeting those standards.

H. The Ramsey Unit Has a History of Litigation Stemming from

Poor Treatment of Prisoners

92. Ramsey has been widely criticized for its treatment of

prisoners. For having disciplinary case quotas, for setting prisoners up

25
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 36 of 114

with screw drivers for exercising their right to grieve conditions and
medical issues. Ramsey Unit is well known for creating false narratives
of incidents and issues and outright lying about following policies.L70]

I. Plaintiffs are at Serious Risk of Death or Injury if Exposed to
COVID-19

1. As Prisoners, Plaintiffs and Proposed Class Members Face an
Elevated Risk of Death or Serious Injury if They are
Exposed to COVID-19

93. Incarcerated individuals in the United States have poorer health
than the general population. According to the CDC's national Survey of
Prison Health Care, "prison prisoners have higher rates of mental
illness, chronic medical conditions and infectious disease compared with
the general population.|71]

94. Plaintiffs and proposed class members are also at a heightened
risk of serious injury or death if exposed to COVID-19 because they lack
access to quality medical care equipped to handle a disease
outbreak. Ramsey does not have any medical personnel after 6 P.M.

95. Plaintiffs and proposed class members regularly wait days to
receive medical care, if its something they want to address, if not they
will cite that due to COVID-19, it's not important.

96. Plaintiffs and proposed class members are not getting their masks
washed daily. If anything once a week. Officers will walk by their cell and
take a roster and mark down if anyone wants to wash their mask to be picked
for laundry, but the pick up of masks never comes. In other words, they're

peneil whipping the paper work to make it seem like they're doing everything

Within their power to prevent the spread.

26

 
 

 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 37 of 114

2. Plaintiff John Anthony Saenz faces Increased Risk from
COVID-19 Due to His Chronic Asthma

97. Plaintiff John Anthony Saenz suffers from a serious medical
condition and according to the CDC, place him "at higher risk of severe
illness from COVID-i9[72]

98. Mr. Saenz suffers from chronic asthma. According to the CDC people
with moderate to severe asthma are at “higher risk for severe illness
from COVID-19.[73]

99. Mr Saenz is a 47 year old Hispanic American. While his age and
race are not qualifying disabilities, it does independently place him "at
higher risk of severe illness from COVID-19

3. Plaintiff Troy Roberson Faces Increased Risk from COVID-19 Due
to His Disability and Underlying Medical Conditions

100. Plaintiff Troy Roberson suffers from multiple serious medical
conditions and disabilities that according to the CDC, place him "at
higher risk of severe illness from COVID-19.[74]

101. Mr. Roberson suffers from Hypertension and Heart Issues, which
has impaired the operation of his circulatory system. Mr. Roberson's
hypertension and heart issues is a "serious heart condition" that places
him at higher risk for severe illness from COVID-19.[75]

102. Mr. Roberson suffers from chronic breathing issues, COPD/Sleep
Apnea and must sleep with CPAP machine. According to the CDC, people with
lung problems are "at higher risk for severe illness from COVID-19.[76]

103. Mr. Roberson is 52 year old African American. While his advanced
age is not a qualifying disability, it does independently place him “at

higher risk of severe illness from COVID-19," according to the CDC.L77]

4. Plaintiff Larry Gross Faces Increased Risk from COVID-19 Due to

27
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 38 of 114

His Disability and Underlying Medical Conditions.

104. Plaintiff Larry Gross suffers from multiple serious medical
conditions and disabilities that according to the CDC, place him "at
higher risk of severe illness from COVID-19.[78]

105. Mr Gross suffers from an ilenstomy/colostomy which results in an
open wound (stoma) attached to his abdominal wall. While his medical
condition is not a qualifying disability, it does independently place him
"at higher risk of severe illness from COVID-19," according to the CDC
because it's an open wound.[79]

106. Mr. Gross is morbidly obese, with a severe thyroid medical
condition. While these issues are not a qualifying disability, it does
independently place him, "at higher risk of severe illness from
COVID-19," according to the CDC.[80]

107. Mr. gross is 57 years old. While his advanced age is not a
qualifying disability, it does independently place him "at higher risk of
severe illness from COVID-19," according to the CDC.[81]

5. Plaintiff Rudy Rodriguez Faces Increased Risk from COVID-19
Due to His Underlying Medical Condition

108. Plaintiff Rudy Rodriguez suffers from a serious medical condition
and that, according to the CDC, place him "at higher risk of severe
illness from COVID-i9.[82]

109. Mr. Rodriguez suffers from hypertension. Mr. Rodriguez's
hypertension is a "serious heart condition" that places him at “higher
risk for severe illness. from COVID-19.([83]

6. Plaintiff Richard A.A. Lyon Faces Increased Risk from COVID-19

Due to HIs Underlying Medical Condition

110. Plaintiff Richard A.A. Lyon was exposed to asbestos. This places

28
 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 39 of 114

him at “higher risk for severe illness from COVID-19.

lll. Mr. Lyon is 63 years old. While his advanced age is not a
qualifying disability, it does independently place him "at higher risk of
severe illness from COVID-19," according to the CDC.[84]

7. Plaintiff Edward Patrick Smyth Faces Increased Risk from
COVID-19 Due to His Underlying Medical Condition

112. Plaintiff Edward Patrick Smyth suffers from a serious medical
condition that, according to the CDC, place him "at higher risk of severe
illness from COVID-19.[85]

113. Mr. Smyth suffers from hypertension. Mr. Smyth's hypertension is
a serious heart condition that places him at "higher risk for severe
illness from COVID-19.([86]

8. Plaintiff Oliver LaTura Leverett Faces Increased Risk from
COVID-19 Due to His Underlying Medical Condition

114. Plaintiff Oliver LaTura Leverett suffers from breathing problems
that places him at higher risk for severe illness from COVID-19.

115. Mr. Leverett is a 46 year old African American. While his age and
race is not a qualifying disability, it does independently place him "at
higher risk of severe illness from COVID-19, according to the CDC.i87]

9. Plaintiff Leyton Douglas Baugh Faces Increased Risk from
COVID-19 Due to His Disability and Underlying Medical Condition

116. Plaintiff Leyton Douglas Baugh suffers from a serious medical
condition and disability that according to the CDC, place him at higher
risk of severe illness from COVID-19.[88]

117. Mr. Baugh suffers from hypertension and seizures. Mr. Baugh's

hypertension and seizures is a serious medical condition, that places him

at, “higher risk for severe illness from COVID-19.[89]

29
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 40 of 114

118. Mr. baugh is a 40 year old African American. While his age and
Tace is not a qualifying disability, it does independently place him, “at
higher risk of severe illness from COVID-19, according to the CDC.

10. Plaintiff Brandon Johnson Faces Increased Risk from COVID-19
Due to His Underlying Medical Condition

119. Plaintiff Brandon Johnson suffers from a serious medical
condition that, according to the CDC, place him "at higher risk of severe
illness from COVID-19.(90]

120. Mr. Johnson suffers from bronchitis. According to the CDC, people
with moderate to severe bronchitis are at “higher risk for severe iliness
from COVID-19.[91]

11. Plaintiff Savorge Lee Curl Faces Increased Risk from COVID-19
12i. Plaintiff Savorge Lee Curl is a 38 year old African
American. While his age and race is not a qualifying disability, it does
independently place him, "at higher risk of severe illness from COVID-19.
i2. Plaintiff David Vega Morales Faces Increased Risk from
COVOD-19

122, Plaintiff David Vega Morales is a 37 year old Hispanic
American. While his age is not a qualifying disability, it does
independently place him, "at higher risk of severe illness from COVID-19.

i3. Plaintiff Demarcus Johnson Faces Increased Risk From COVID-19

123. Plaintiff Demarcus Johnson suffers from allergies. Mr Johnson is
a 46 year old African American. While his age and race is not a qualifying
disability, it does independently place him "at higher risk of severe
illness from COVID-1i9.

14. Plaintiff Pedro Gallegos Faces an Increased Risk from COVID-19

124. Plaintiff Pedro Gallegos is a 41 year old Hispanic Mexican. While

30
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 41 of 114

his age and race are not a qualifying disability, it does independently
place him "at higher risk of severe illness from COVID-19.
15. Plaintiff Earl McBride, Jr. Faces Increased Risk from COVID-19
Due to His Underlying Medical Condition

125. Plaintiff Earl McBride, Jr. suffers from multiple serious medical
conditions that, according to the CDC, place him "at higher risk of
severe illness from COVID-19.[92]

126. Mr. MeBride suffers from Kidney disease. According to the CDC,
people with kidney disease “are at higher risk for serious illness from
COVID-19L93]

127. Mr. MeBride suffers from an Enlarged Heart and he takes yearly
corticosteroid treatments. According to the CDC, these medical
conditions, place him at higher risk for severe illness from COVID-19[(94]

128. Mr. McBride is 62 year old African American. While his advanced
age is not a qualifying disability, it does independently place him, “at
higher risk of severe illness from COVID-19, according to the CDC.i95]

16. Plaintiff Jerry Johnson Faces an Increased Risk from COVID-i9
Due to His Body Fat Index

129. Plaintiff Jerry Johnson is morbidly obese and has more than 407%
body fat index. According to the CDC, pople who are obese ar at higher
risk of severe illness from COVID-19.[96 ]

17. Plaintiff Hiram Carrasquillo Faces an Increased Risk from
COVID-19 Due to His Underlying Medical Condition

130. Plaintiff Hiram Carrasquillo suffers from a serious medical
condition and according to the CDC, place him "at higher risk of severe
illness from COVID-19[ 97]

131. Mr. Carrasquillo suffers from chronic asthma. According to the

31
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 42 of 114

CDC people with moderate to severe asthma are at "higher risk for severe
illness from COVID-19.[98]

132. Mr Carrasquillos a 46 year old Hispanic American. While his age and
race are not qualifying disabilities, it does independently place him “at
higher risk of severe illness from COVID~19

18. Plaintiff Brice Chatman Faces an Increased Risk from COVID-19

133. Plaintiff Brice Chatman is 48 year old African American. While
his age and race are not qualifying disabilities, it does independently
place him, “at higher risk of severe illness from COVID-19.

19. Plaintiff Marshall] Ray Armstrong Faces and Increased Risk from
COVID-19 Due to his Underlying Medical Conditions

134. Plaintiff Marshall Ray Armstrong suffers from multiple serious
medical conditions that according to the CDC, place him, "at higher risk
for severe illness from COVID-19[99,

135. Plaintiff Mr. Armstrong suffers from
hypertension. Mr. Armstrong's hypertension is a serious medical condition
that places him at "higher risk for severe illness from COVID-19[i00]

136. Plaintiff Mr. Armstrong has suffered a stroke and a heart
attack. According to the CDC, people who have suffered from strokes or
heart attacks are “at higher risk of severe illness from COVID-19fj01.]

137. Mr. Armstrong is 67 years old. While his advanced age is not a
qualifying disability, it does independently place him, "at higher risk
of severe illness from COVID-19.(102 ]

I. TDCJ and Ramsey Unit Grievance Procedure are Unavailable During
the COVID-19 Pandemic

138. On May 14, 2020, Plaintiffs Saenz, Roberson, Gross, Rodriguez,

Lyon, Smyth, Leverett, Baugh, Johnson, Curl, Morales, Johnson, Gallegos,

32
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 43 of 114

McBride, Johnson, Carrasquillo, Chatman, and Armstrong filed separate
grievances related to the Ramsey 1 Unit's failure to adequately protect
them and other prisoners from COVID-19,

139. On May 29, 2020, Assistant Warden Demerson responded to each of
Plaintiffs Step grievance by stating,” The following is the result of the
Administrative investigation in to your allegation. The Ramsey Unit has
gone above and beyond to protect the offenders as much that can be
controlled. Social distancing is being enforced daily. Sanitation of all
areas and offender housing areas are constantly done throughout a 24-hour
period. Excess soap and items are provided upon request. An abundance of
offender phone calls ar made daily to check the wellness of their family
members due to not having visitation. Offenders are assigned to groups
that control the social distancing aspects within the housing areas. Each
group has 10 offenders and they are allowed an hour in the dayroom, after
the hour is up the dayrrom is sanitized before the next group. There is
enough room within the double dayrooms to have up to 20 offenders at a
time but separate with 10 offenders on each side. the living areas with
smaller dayrooms only have 10 offenders in their group. There is no
evidence of State or Agency policy violations. No further action is
warranted."

140. If a prisoner is not satisfied with the response to the Step-1
grievance process, an appeal may be filed by filing a Step 2 grievance
form (I-28). A prisoner has 15 days from the date the Step-i grievance
process is complete to file a Step-2 grievance appeal. The Step 2 appeal
process may take up to 40 days to receive a written response.

141. Absent resolution of Plaintiff's grievances, Plaintiffs would be

unable to exhaust the grievance procedure outlined by Defendants before

33
 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 44 of 114

July 23, 2020 at the earliest.

142. Because of the nature of COVID-i9, especially its propensity to
rapidly spread among densely populated communities, including prisons and
cause death within a matter of days, Defendants grievance process is
unavailable to Plaintiffs during the COVID-19 pandemic. Further if their
response to the step 1's is an indication of where they stand on
Plaintiff's issues, there is no available remedy for the Plaintiffs when
all they're doing is denying any violations.

CLASS ACTION

143. Pursuant to Federal Rule of Civil Procedure 23(a), (b)(1) and
(b)(2), Plaintiff's bring this action on behalf of themselves and all
similarly situated persons.

144. Plaintiffs propose to represent a class composed of all inmates
who currently are, or who in the future will be, incarcerated at the
Ramsey i Unit, and who are subjected to the TDCJ's policies and practices
regarding COVID~19("Class").

i145. Plaintiffs also seek to represent two subclasss of Ramsey 1 Unit
inmates:

* High-Risk Subclass: those who are, according to the CDC, most
at risk of severe illness from COVID-19, including death--these
high-risk conditions include:
+ People aged 65 or older;
‘++ People with chronic lung disease or moderate to severe asthma;
+ People who have serious heart conditions;
+ People who are immunocompromised including cancer treatment; and
+ People of any age with severe obesity (body mass index + {BMI ]

greater than 40) or certain underlying medical conditions,

34

 

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 45 of 114

particularly if not well controlled, such as those with
diabetes, renal failure, or liver disease might also be at
risk; or
Disability Subclass: those who suffer from a disability that
substantially limits one or more of their major life activities
and who are at increased risk of COVID-19 illness, injury, or
death due to their disability or any medical treatment necessary
to treat their disability.

146. Plaintiffs, Saenz, Roberson, Gross, Rodriguez, Lyon; Smyth,
Leverett, Baugh, Johnson, Curl, Morales, Johnson, Gallegos, McBride,
Johnson, Carrasquillo, Chatman, and Armsrtong are typical members of the
proposed class. Plaintiffs Saenz, Roberson, Rodriguez, Smyth, Leverett,
Baugh, Johnson, McBride, Johnson, Carrasquillo, and Armstrong are typical
members of the High Risk subcalss. Plaintiffs Gross, Baugh and Armstrong
are also typical members of the Disability subclass.

147. This action has been brought and may properly be maintained as a
class action under Federal law and satisfies the numerosity, commonality,
typicality, and adequacy requirements for maintaining a class action
under Fed. R. Civ. P. 23(a).

148. Numerosity: The joinder of each class member would be
impracticable because each class is so numerous. The approximate number
of Class members exceeds 1,440 as the ramsey Unit house over 1,400
inmates and many other inmates could possibly be housed at the Ramsey 1
Unit over the course of this litigation, or in the future. Joining all
members of the Class is impracticable due to the minimum 1,400-person

size and the fluctuating population of the Ramsey 1 Unit. Approximately

200 prisoners over the age 65 live at the Ramsey | Unit. Joining ali 200

35
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 46 of 114

prisoners over the age 65 would be impracticable. In addition, the Ramsey
1 Unit is a "Chronic Care I" facility; more than 700 inmates incarcerated
there suffer from at least one medical condition or disability that would
make them a class member. Identifying every inmate at the Ramsey 1 Unit
who is a member of the Class would require interviewing hundreds of
prisoners and reviewing each of their medical records. Disposition of
this matter as a class action will provide substantial benefits and
efficiencies to the parties and the Court.

149, Commonality: Common questions of law and fact exist as to all
members of the Class and predominate over any questions solely affecting
individual members of the Class, in that they all have right to be
administered COVID-19 prevention, testing, and treatment measures.

See Exhibit - C
* The common question of law and fact for the proposed Class
include:

+ Whether Defendants Collier and Pitman adequately protect the
Class from the immediate threat of COVID-19,

+ Whether the Class's Eighth and Fourteenth Amendment rights are
being violated by Defendants Collier and Pitman's failure to
implement adequate procedures and practices to protect the
class from COVID-19,

+ Whether Defendants Collier and pitman's failure to implement
adequate procedures and practices constitutes cruel and
unusual punishment under the Eighth Amendment and Fourteenth
Amendments; and

+ Whether The Class's First and Fourteenth Amendment rights are

being violated by Defendants Collier and Pitman's failure to
implement adequate procedures for access to courts and by

36
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 47 of 114

demanding an exact cite before any legal material can be

loaned to a prisoner who is confined in his cell during the

COVID-19 pandemic

+ Whether Defendants Collier and Pitman's failure to implement
adequate procedures and practices for emergency evacuation of
the Ramsey 1 Unit during a Hurricane evacuation constitutes
cruel and unusal punishment under the Eight and Fourteenth

Amendments, when prisoners are housed like cattle at a wet

market, potentially exposing them to severe illness from

COVID-19

+ What practices Defendants are actually implementing with
respect to COVID-19 at the Ramsey 1 Unit.

The common questions of law and fact for the proposed High Risk

Subclass include:

+ Whether the members of the proposed High Risk subclass are at
heightened health risk from COVID-19, and

+ Whether the members of the proposed High Risk subclass require
heightened measures to protect them from COVID-19 infection,

* The common question of law and fact for the proposed Disability

Subelass include:

+ Whether members of the Disability Subclass are qualifying
individuals with a disability under the meaning of the ADA and
Rehabilitation Act;

+ Whether TDCJ's policies and procedures are adequate to protect
the Disability Class from the immediate threat of COVID-19;

+ Whether the Disability Class's right under the ADA are

Violated by TDCJ's policies and practices,

37
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 48 of 114

+ Whether the Disabilities Class's right under the
Rehabilitation Act are violated by TDCJ's policies and
procedures; and

+ Whether TDCJ illegally discriminated against the Disability
Class by denying the Disability Class reasonable
accommodations recommended by the CDC, both in policy and
practice.

150. Typicality: Plaintiffs' claims are typical and representative of
each class and subclass member's claims against Defendants, as identified
above. The claims of Plaintiffs and the Class all arise from the same
conduct by Defendants and are based not only on identical legal] theories,
but also seek identical relief. All members of the Class are similarly
injured by Defendants' wrongful conduct and the harms Plaintiffs suffer
are typical of the harms suffered by the Class.

151. Adequacy: Plaintiffs are class representatives who meet all of
the requirements of Rule 23(a)(4). They have no conflict of interest in
this case with other class members. They will fairly and adequately
represent the interests of the class, and each understands the
responsibilities of a representative. Plaintiffs will request appointment
of counsel to help prosecute the interests of the class pursuant to 28
U.S.C.§ 1915(e)(1). Plaintiff is unable to afford counsel. He will
request leave to proceed in forma pauperis. Plaintiff's imprisonment will
greatly limit his ability to litigate. The procedures and practices in
place as a result of the COVID-19 pandemic has only restricted Plaintiffs
access to law and the majority have limited knowledge of the law.The
issues involved in this case are complex, and will require significant

research and investigation. A trial in this case will likely involve

38
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 49 of 114

conflicting testimony, and counsel would better enable plaintiffs to
present evidence and cross examine witnesses.

152. Class treatment under Rule 23(b)(1) is appropriate because
separate actions--if feasible--would create a risk of inconsistent or
varying adjudications across class members. If individual class members
were to bring separate actions challenging Defendants'conduct with
respect to COVID-19, the interest of other class members would be
impaired. Further, class treatment is appropriate under Rule 23(b)(2)
because Defendants have acted or refused to act on grounds that apply
generally to the proposed class, so that injunctive and declaratory
relief is appropriate and necessary respecting the class as a
whole. Class members as a whole are threatened by Defendants’ failure to
take basic steps to safeguard them from COVID-19, and Plaintiffs seek
protections in the form on injunctive and declaratory relief as to the
class as a whole.

CAUSES OF ACTION
FIRST CAUSE OF ACTION
VIOLATION OF EIGHTH AND FOURTEENTH AMENDMENTS:
UNLAWFUL CONDITIONS OF CONFINEMENT

153. Plaintiffs and proposed class members incorporate the previous
paragraphs as if alleged herein. The U.S. Constitution's Eighth
Amendment, as incorporated against the States through the Fourteenth
Amendment, protects Plaintiffs and proposed class members from cruel and
unusual punishment by State actors and requires State actors to provide
adequate healthcare to prisoners.

154. To amount to the infliction of cruel and unusual punishment (1)
prison conditions must pose “an unreasonable risk of serious damage" to a

prisoner's health (an objective test) and (2) prison officials must

39
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 50 of 114

acted with deliberate indifference to the risk posed (a subjective test).

155. Plaintiffs and proposed class members are subject to a risk of
harm that today's society does not tolerate.

156. Defendants fail to comply with all CDC guidelines to prevent an
outbreak of COVID-19 and cannot protect the health or safety of
Plaintiffs and proposed class members, who suffer a substantial risk of
serious harm to their health and safety due to the presence of, and
spread of COVID-19.

157. Society does not tolerate the risk of exposure to COVID-19 to
which Defendants' policies and procedures (or lack thereof) have
subjected Plaintiffs and proposed class members.

158. Defendants are aware of the COVID-19 pandemic, and know of the
risks that COVID-19 poses to Plaintiffs and proposed class members.

159. Defendants have acted with deliberate indifference to the risks
posed to Plaintiffs and proposed class members by COVID-19.

160. The risks of COVID-19 were, and are, obvious to Defendants.

161. As a result of Defendants’ actions and inactions, Plaintiffs and
proposed class members are suffering irreparable injury.

SECOND CAUSE OF ACTION
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
AND THE REHABILITATION ACT OF 1973

162. Plaintiffs and proposed class members incorporate the previous
paragraphs as if alleged herein. This claim arises under Title II of the
Americans with Disabilities Act ("ADA") and Section 504 of the
Rehabilitation Act, which make it unlawful for a public entity to deny
qualified individuals with disabilities the opportunity to participate in

or benefit from the services, programs, or services of the public entity

or to otherwise discriminate against qualified individuals with

disabilities.

40
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 51 of 114

163. Public entities have an affirmative obligation to make reasonable
accommodations for qualified individuals with disabilities.

164. TDCJ is a public entity and recipient of federal funds under the
ADA and Rehabilitation Act.

165. The Ramsey i Unit is a facility whose operation by TDCJ is a
program or activity under the ADA and Rehabilitation Act.

166. Defendants are responsible for providing programs, services,
and/or activities to Plaintiffs under the ADA and Rehabilitation Act,
including medical care and reasonable safety.

167. Plaintiffs Gross, Baugh, and Armstrong and proposed members of
the Disability subclass are qualified individuals with disabilities.

168. Reasonable accommodations recommended by the CDC to control the
spread of COVID-19, which are necessary to protect Plaintiffs Gross,
Baugh and Armstrong and proposed members of the Disability subclass
include, but are not limited to:

a. Access to alcohol-based hand sanitizer;

b. Access to antibacterial hand soap and disposable hand towels
for regular handwashing;

c. Access to personal protective equipment, including clean masks
and gloves, for Plaintiffs and staff members;

d. Increased cleaning and disinfecting of housing areas and common
surfaces;

e. Increased cleaning of facilities used specifically by the
Disabled subclass, includi:g but not limited to the handicap
showers and bathrooms, and

£. Assisted sanitizing and distancing measures for those who are

unable to follow directions or comprehend the dangers of failing
to do so.

41
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 52 of 114

169. Denying or otherwise failing to ensure that such reasonable
accommodations recommended by the CDC are made at the Ramsey 1 Unit is
illegal discrimination under the ADA and Rehabilitation Act, entitling
Plaintiffs to injunctive and declaratory relief.

THIRD CAUSE OF ACTION
VIOLATION OF FIRST AND FOURTEENTH AMENDMENT:
UNLAWFUL RESTRICTION ON RIGHT TO ACCESS TO COURT
BY IMPLEMENTING AN EXACT CITE SYSTEM

170. Plaintiffs and proposed class members incorporate the previous
paragraphs as if alleged herein. The U.S. Constitution's First and
Fourteenth Amendments protect Plaintiffs' and proposed class members'
rights of access to the courts and the law.

171. Defendants are violating Plaintiffs' and proposed class members's
First amendment rights because "regulations and practices that
unjustifiably obstruct the availability of any case or books without an
exact cite or other aspects of the right of access to the courts are
invalid.

174. Defendants have implemented overly restrictive policies to
general population prisoners. Practices that apply to those prisoners in
restrictive housing. These policies are unreasonable under any

circumstances but particularly unconscionable during the COVID-19

pandemic, when no in-person access are permitted, yet, prisoners are

allowed to go to work, school, factory, and other activities were large
gatherings are held.

175. These actions constitute substantial interference with
Plaintiffs' and proposed class members' right of access to the courts and
the right to consult with other prisoners, in violation of the First and

Fourteenth Amendment.

42
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 53 of 114

FOURTH CAUSE OF ACTION
VIOLATION OF EIGHTH AMENDMENT:
UNLAWFUL RESTRICTION AND DENIAL OF INHALER

176. Plaintiffs and proposed class members incorporate the previous
paragraphs as if alleged herein. The U.S. Constitution's Fighth
Amendment protect plaintiffs and proposed class members' from cruel and
unusual punishment.

177. Plaintiffs Saenz and Carrasquillo and proposed members are being
denied their inhalers for their chronic asthma.

178. Plaintiff Saenz has not been able to obtain an inhaler since April
13, 2020 when his inhaler expired with 2 refills left. The prescription
specifically states, two puffs 4X's a day. The inhalers only carry 200
puffs and it was required to last for 3 months. Under the recommended
instruction, these inhalers can never last 3 months, but Plintiffs and
the proposed class made due with them. However now, Plaintiff is being
denied an inhaler altogether because of the COVID-19 pandemic.

. 179. Plaintiif Carrasquillo has received information from medical that
inhalers are supposed to last 6 months not three. This is not possible
under any condition, must less now, with the COVID-19 pandemic.

i180. TDCJ's Correction Managed Care Formulary book lists the Albuterol
Proventil Inhaler at $29.75 (200 Actuations) that is supposed to last the
Plaintiffs for three months. Because of the high demand of these inhalers
in the free world, due to the COVID-19 pandemic, the cost has allegedly
sky rocketed, and Plaintiff's prescribed refills are being denied. And
now being changed from the original script of 3 months to 6 months,
without consideration of whether the last one was used up. Cost in
chronic care medication should never be an issue when Plaintiffs are

being charged a co-pay. Further Plaintiffs cannot purchase their needed

medications from an outside approved vendor. They are totally dependent

43
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 54 of 114

on the Defendants care for their safety and well being.

181. According to CDC, people with moderate to severe asthma are at
"higher risk for severe illness from COVID-19. Without inhalers,
Plaintiffs and proposed class members' medical conditions are serious
medical needs. Left without inhalers, posies] a substantial risk of
serious harm.Adams v Poag, 61 F.3d 1537, 1543 (ilth Cir. 1995); see also
Garvin v Armstrong, 236 F.3d 896, 898 (7th Cir. 2001

182. Defendants are aware of the COVID-19 pandemic, and know of the
risks that COVID-19 poses to Plaintiffs and proposed class members who
have asthma.

183. Defendants have acted with deliberate indifference to the risk
posed to Plaintiffs and proposed class members.

184, The risks of COVID-19 were, and are obvious to Defendants.

185. Defendants’ response to COVID-19 has not been reasonable.

186. As a result of Defendants’ actions and inactions, Plaintiffs and

proposed class members are suffering irreparable injury.

FIFTH CAUSE OF ACTION
VIOLATION OF EIGHTH AND FOURTEENTH AMENDMENT:
UNLAWFUL DEPRIVATION OF BASIC HUMAN NEEDS

187. Plaintiffs and proposed class members incorporate the previous
paragraphs as if alleged herein. The U.S. Constitution's Eighth and
Fourteenth Amendment protect plaintiffs and proposed class members' from
cruel and unusual punishment and any violation of due process..

188. On Mareh 23, 2020, TDCJ adopts a policy that requires "social

distancing". Plaintiffs and proposed class members are locked in their
cells with 1 hr of out-of-celil time., with limited movement.
189. On April 8, 2020, TDCJ adopted a policy that requires any unit

operated by TDCJ to quarantine for 14 days if any prisoner or staff has

tested positive for the COVID-19 virus. On the same day Ramsey 1 Unit

44
 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 55 of 114

went on lock down as well as 24 other units.

190. On April 21, 2020, Ramsesy 1 Unit went on quarantine lockdown
again. Each quarantine there is no out-of-cell time.

191. On May 5th Plaintiffs and proposed class members are up from
quarantine lockdown, and on limited movement. On limited movement
plaintiffs and proposed class members are allowed 1 hr of out of cell
time with options of outside rec with half the building mingling together,
defeating any kind of preventive measures and possibly cross
contaminating...

192. On May 14, 2020, the Ramsey 1 Unit goes on another 14 day
quarantine lockdown

193.0n the 27th of May the Plaintiffs and proposed class members are
back on limited movement.

194, On June 4, 2020 the Ramsey 1 Unit goes on another 14 day
quarantine lockdown.

195. The Ramsey 1 Unit does not have any dayrooms and the Defendants
are housing two prisoners in a cell designed for one. The lack of space
in these cells is depriving Plaintiffs and proposed class members of the
basic human need to exercise during the continued 14 day quarantines every
time a prisoner or staff tests positive for the COVID-19 virus. Not
including the times of limited movement were most Plaintiffs and proposed
class member are either forced to go out of thier cells to relieve the
stress of being cooped up in a cell for long periods, while others are
afraid of coming out for fear of being infected because of the Defendants
practices of not following their own policies.

196. Plaintiff Saenz, on June 4 had a medical lay-in because of the

extremely high levels of stress caused by the Defendants not following.

45

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 56 of 114

the policies of social distancing, and careless of officers not wearing
their masks properly, and overcrowed conditions which caused his eczema
to flare up all] over his body. The Telemed Dr. Wallae, proscribed him
Kenalog 80MG/ML injection, with a 10 day prescription of prednisone,
Lotion, suncreen, and a shampoo. Many of the medical issues reported
Since the beginning of the pandemic are merely the physical manifestations
of the mental anxiety and stress that Mr. Saenz and many of the proposed
Class members are experiencing as a result of the overcrowed conditions
and restriction of movement.

197. Plaintiff Mr. Saenzs' heightened immune system as a result of
his eczema puts him at higher risk of illness from COVID-19 because, the
skin is the first line of defense against germs, viruses and infections.
As long as the barriers of the skin remain unbroken, many invaders cannot
enter the body. The CDC recommends that people not rub their eyes after
touching objects. The cornea of the eyes is the second line of defense
against germs, virus or infections after the skin, and if this is listed
as a line of defense against the COVID-19, then Plaintiff's eczema caused
by the high levels of stress caused by the Defendants not practicing
their own policies, should be a concern to the Defendants because of the
potential exposure to COVID-19. This puts Mr. Saenz at a very high risk of
severe illness from COVID-19

198. Defendants have acted with deliberate indifference to the risk
posed to Plaintiffs and proposed class members.

199. The risks of COVID-19 were, and are obvious to Defendants.

200. Defendants' response to COVID-19 has not been reasonable.

201. As a result of Defendants' actions and inactions, Plaintiffs and

proposed class members are suffering irreparable injury.

46
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 57 of 114

RELIEF SOUGHT:

INJUNCTION AND DECLARATORY RELIEF

202, Plaintiffs and proposed class members incorporate all previous
paragraphs as if alleged herein.

203. Plaintiffs and proposed class members seek preliminary and
permanent injunctive relief against Defendants under the First, Eighth,
and Fourteenth Amendments, 42 U.S.C. § 1983, the ADA, and the
Rehabilitation Act, for themselves and for the proposed class members to
protect their health, safety, and well-being in accordance with their
constituional and statutory rights.

204, Without the injunctive relief that the Plaintiffs nd proposed
Class members seek, Defendants will continue perilous practices and
conduct, disregarding federal legal mandates and endangering the lives
and welfare of current and future prisoners at Ramsey 1 Unit. Without
swift intervention by this Court, Plaintiffs and proposed class members
face immediate and irreparable injury of contracting COVID-19 and--due to
their particular medical susceptibility and/or age likely will sustain
severe, potentially life threatening, health complications.

205. Plaintiffs and the proposed class members have no plain,adequate,
or complete remedy at law to address the wrongs described herein.

206. Plaintiffs and proposed class members are likely to succeed on
the merits of their claims because Defendants are constitutionally
required to take measures--and enforce any policies implemented--to avoid
jeopardizing the health and safety of Plaintiffs and the proposed class

in the face of the COVID-19 pandemic.

207. Granting injunctive relief also serves the public interest,

47
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 58 of 114

because it will help guard against further community spread of COVID-19
in vulnerable populations and will help protect medically-compromised
individuals from contracting a potentially life-threatening virus. As an
outbreak of COVID-19 at Ramsey 1 Unit would likely result in prison
staff becoming infected and suffering as well as, the public interest
strongly favors granting immediate injunctive relief.
COURT COSTS
208. Plaintiffs are entitled to recover court cost.
PRAYER FOR RELIEF

Plaintiffs and proposed class members request an order declaring that
the current conditions inside Ramsey 1 Unit are unconstituional because
those conditions are medically unsafe and dangerous to Plaintiffs and
the proposed class members, in violation of their Eighth and Fourteenth
Amendments rights.

Plaintiffs and proposed class members request an order declaring that
TDCJ violates the ADA and Rehabilitation Act by failing to reasonably
accommodate prisons with disabilities. Plaintiffs and proposed class
members request an order declaring that TDCJ's access to courts policies
demanding an exact cite before any legal material can be requested for
loan.are unconstitutional because those policies interfere with access to
courts and law in violation of their First and Fourteenth Amendments
rights.

Plaintiffs and proposed class members are entitled to injunctive and
declaratory relief to end this unlawful discrimination.

Therefore, Plaintiffs respectfully request that the Court awards the
following relief:

* Certify this action a class action, as described above;

48
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 59 of 114

* Appointment John R. Keville as counsel in this case of Winston
& Strawn LLP, Capital Street, Suite 2400, Houston, Texas 77002
because he has extensive experience with factual and legal
issues involved in representing prisoners, in asserting
constitutional rights, and/or fighting class actions

Remedy ongoing violations of law and the Constitution by
granting declaratory and injunctive relief, as set out in this
Complaint, on behalf of the Plaintiffs, and the class.

Issue a preliminary and permanent injunction, to abate the risk
of serious harm described above by requiring Defendants to
take the following health and safety measures:

* Require Defendants to implement adequate procedures and
practices for emergency evacuation of the Ramsey 1 Unit
during a Hurricane evacuations that include housing
prisoners in conditions that allows for social distancing
and that require prisoners to sleep on cots and not the
floor as done in every prior evacuation to prevent the
potential spread of COVID-19.

Require cleaning and disinfecting surfaces and objects,
several times a day, that are frequently touched,
especially in common areas, including doorknobs, sink
handles, toilet handles, recreation equipment and
telephones.

* Implement social distancing strategies.

* Provide prisoners access to protective coverings for their
mouths and hands.

Provide prisoners no-cost access to soap, running water,
hand drying machines or disposable paper towels, and
tissue.

* Educate prisoners about the virus and measures that can be
taken to minimize the risk of contracting or spreading the
virus by, for example, posting or disseminating to
prisoners cells signage and information throughout the
Ramsey 1 Unit that provide: (1) general updates and
information about the COVID-19 pandemic: (ii) the CDC's
recommendations on "How to Protect Yourself!", from
contracting COVID-19 and (iii) instructions on how to
properly wash hands;

* Educate prison staff about the virus and measures that can
he taken to protect themselves and their families, as well
as the people in their custody;

* Encourage staff to wear personal protective equipment,
including gloves and masks, when delivering food trays,
lunch sacks, handling dirty laundry, escorting prisoners,

and at other times when social distancing is not possible.

49
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 60 of 114

* Enforce policies requiring staff to wear gloves and change
gloves after they have been in contact with a potentially
contaminated surface or individual, or hourly, whichever is
more frequent;

Enforce staff performing temperature checks on any group of
people, to require them to wear face mask, eye protection,
gloves and gowns/coveralls;

Quarantine staff or officers for 14 days, before they come
in contact with prisoners, or provide testing everytime any
staff or officer exits the unit and comes back anew to
determine those who are infected with COVID-19. Anything
less, would be a smoke screen that precautions are being
taken. The single testing being performed on prisoners is
useless if staff and officers are steady exiting the

unit. The preventive measures have to real rather than
illusory.

Ensure that any prisoner held in quarantine have access to
regular showers and recreation, providing that prisoners
with at least one shower per day;

* Restrict transfers of incarcerated/detained persons to and
from other jurisdiction and facilities unless necessary for
medical evaluations, medical isolation/quarantine, clinical
care, extenuating security concerns, or to prevent
overcrowding;

* Single cell every high risk prisoner during the COVID-19
pandemic. and

* Provide reasonable accommodations necessary to protect
proposed members of the Disability subclass (individuals
with disabilities).

* Find that Plaintiffs are the prevailing parties in this case and
award court costs; and

* Grant such other and further relief as appears reasonable and
just to which Plaintiffs may be entitled, separately or
collectively.

Dated June 5, 2020 Respectfully submitted,

 

 

 

Lacxy cress. pro se

50
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 61 of 114

      

Richard A.A. Lyon, pro S§

 

er LaTura Leverett, pro se

   

 

 

 

ega Morales, pro se

D arcus ded pro se
dae (5 chlor

P ° Gallegos,//pro se

ant Webyde (|p. 65-20

 

Earl MacBride, Ig. pro se

 

FOOTNOTES

1. TDCJ Executive Director Biography, https//www.tdcj.texas.gov//divisionsessexecbio exc
dir.html

2. Administrative Review & Risk Management
Division.https//www.tdcj.texas.gov/divistons/arm/index.html]

3. TOCJ Administrative Review & Risk Management Division review & Standards,

hhtps/swww.tdcj.texas.gov/divisions/arms/rev_stan.htm]_

Si
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 62 of 114

4, TOCJ Administrative Review & Risk Management Division Monitoring & Standards,
https://www.tdcj.texas.gov/divisions/arrm/rev_mon_stan.html

5. TOCJ Emergency Action Center (EAC), https://www.tdcj.texas.gov/divistons/es/exec
eac.htm;}

6. TOCJ Health Services Division, http://www.tdcj.texas.gov/divisions/hsd/index.html

7. CDC Severe Outcome Among Patients with Coronavirus Disease 2019 (COVID-19) -- United
States february 12--March 16, 2020(March 27, 2020),

https//www.cdc.gov/mmwr/volumes/69/wr/mm69/wr/mm6912e2htm?s cid=mm6912e2_w

8. Derrick Bryson Taylor, A Timeline of the Coronavirus, N.Y.Times,Apr.2l,
2020 ,https//www.nytimes.com/article/coronavirus-timeline.html

9. WHO Public Health Emergency of International Concern Declared (Jan.30,

2020) ,https://www.who. int/emergencies/diseases/novel-coronavirus
2019/events-as-they-happen(The WHO's Emergency Committee "noted that early detection
isolating and treating cases, contact tracing and social distancing measures in line with
the level of risk can all work to interrupt virus spread")

10. Secretary Azar Delivers Remarks on Declaration of Public Health Emergency for 2019
Novel Coronavirus (Jan. 31,

2020) ,https//www.hhs.gov/about/leadership/secretary/speeches/2020_speeches/secretary
azar-delivers-remarks-on-dec] aration-of-public-heal th-emergency-2019-novel-coronavirus.html

11. Derrick Bryson Taylor, A Timeline of the Coronavirus, N.Y.Times,Apr.2l,
2020, https//www.nytimes.com/article/coronavirus-timeline.htm!

12. The Whitehouse, Proclamation on Declaring a Natfonal Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak(Mar. 13, 2020),
https//ww.whitehouse.gov/presidential-actions/proclamation-declaring national
emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/;see also WHO, WHO
Director-General's opening remarks at the media briefing on COVID-19 (Mar. 11, 202),
https://waw.who.int/dg/speeches/detatl/who-director-general-s-opening-remarks-at-the-media-briefing-om-covid-
has been assessing this outbreak around the clock and we are deeply concerned both by the
alarming levels of spread and severity, and by the alarming levels of inactio. We have
therefore made the assessment that COVID-19 can be characterized as a pandemic. Pandemic
is not a word to use lightly or carelessly. It is a word that, if misused, can cause
unreasonable fear or unjustified acceptance that the fight is over, leading to unnecessary
suffering and death.")

13. Office of the Texas Governor, Governor Abbott Declares State of Disaster in Texas Due
To COVID-19(Mar.13,

2020) ,https: /gov.texas.gov/news/post/governor-abbott-declares-state-of-disaster-in-texas-
due-to-covid-19.

14. Jolie McCallogh, Texas Prisons, Youth Lockups Cancel Visitation After Coronavirus
Disease Declaration, Texas Tribune, March 13,2020,https//www. texastribune.org/2020/03
13/texas-prisons-cancel-visitation-coronavirus/

15. COVID-19 TDCJ Update, Procedures Implemented in Response to COVID-19 (Mar. 19, 2020),
https://www.tdcj.texas.gov/covid-19/index2.html.

16. See Executive Order GA 08 Relating to COVID-19 preparedness and mitigation (Mar. 19,

52
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 63 of 114

2020), https//gov.texas.gov/up' bads/files/press/E)-GA_08 COVID-19 preparedness_and
mitigation FINAL 03-19-2020 j.pdf.

17. Id.

18. Executive Order GA 14 Relating to statewide continuity of essential services and
activities during the COVID-19 disaster (March 31, 2020), https://gov.texas.gov/uploads/
files/press/EO-GA-14 Statewide Essential Service_and Activity_COVID-19_ IMAGE
03-31-2020.pdf. ~

19. See WHO, Coronavirus disease(COVID-19) Pandemic (May 1, 2020, 2:00AM
EST) ,https://covidel9 who int.

20. See COC, Cases in U.S.(April 30, 2020) https: //www.cdc.gov/coronavirus/2019-Ncov/cases
-in-us html

21. Texas Case Counts, COVID-19, Texas Department of State and Health Services(Apr.30,
2020 4:15PM)https://dsbs.texas.gov/coronavirus/cases/

22. See Coronavirus in the U.S.; Latest Map and Cases Count N.Y. Times, May 1, 2020 8:43
AM EST, https.//www.nytimes.com/interactive/2020/us/coronavirus-us-cases.httpl

23. Marilynn Marchione, Testshow new virus lives on some surfaces for up to 3 days,
Associated Press, Mar. 11, 2020,https://apnews.com/fc0239e95b8ad1037639ed833b990e48/

24.

Evelyn Cheng and Hutlend Tan, China Says More than 500 Cases of the New Coronavirus
Stemmed from Prisons, CNBC,Feb 20,

2020, https: //www.cnbc. com/2020/02/21/coronavirus-china-says-two-prisons-reported-nearly-2
50-cases.html.

25. Cai J. Sun W,Huang J, Gamber M, Wn J. He G. Indirect Virus Transmission in Cluster of
COVID-19 cases, Wenzhon, China 2020, 26 Emerg Infect Dis. 6, June
2020, https: //wwwnc.cdc.gov/cid/articte/26/6/20-0412 article.

26. Elizabeth Law, New Clusters of the Virus are Found in China's Prisons, The Straits _
Times ,Feb.22,2020,https://www.straighttimes.com/asia/new-virus-cluster-in-chinese-prisons.

27. Zak Cheney-Rice,Rikers Reports Its First COVID-19- Related Prisoner Death, New York

Mag, Apr. 6,

2020, https: //nymag. con/ intel igencer/2020/04/rikers~island-reports-its-first-covid-related-prisoner-death
htm}

28. B41] Chappell, 73% Of Inmates At An Ohio Prison Test Positive For Coronavirus,
NPR,Apr. 20,2020, https://www.npt.org/sections/coronavirus-1ive-updates/2020
404/20/838943211/73-of-inmates-at-an-ohio-prison-test-positive-for-coronavirus.

29.Arizona Republic ,Lawyer; 4 Arizona Death Row Inmates Test Positive for Coronavirus, AZ
Central, Apr. 23, 2020,

https: //www.azcentral .com/story/news/local/arizona-breaking/2020/04/23/ lawyer-4-arizona-
death-row-inmates-test-positive-coronavirus/3017448001/ ;Associated Press, Another Arizona
Death Row Inmate Dies From Coronavirus, KNAU, https: //www.knou.org/post/another-arizona-
death~-row-inmate-dies-coronavirus.

53
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 64 of 114

30. Scott Gordon,COVID~19 Cases Nearly Quadruple Inside Fort Worth Federal Medical Prison,
Apr 23, 2020, https://www.nbcdfw.com/news/coronavirus/covid-19-cases-quadrup]e-to-132-at
fort-worth federal-prison/2356912/, Gary Bass, TOCJ's Beto Unfit in Palestine Now up to 128
Confirmed COVID-19 Cases, Apr 24, 2020,https://www.kitv.com/2020/04/24/tdcjs-beto-unit
-palestine-now-up-confirmed-covid-cases/.

31. COVID-19 TDCI Update (April 29, 2020) https://www.tdcj.texas.gov/covid-19/index2.htm1 3
TDCJ Offender Population (Apr. 30, 2020 5:00PM) ,https://www.tdcj.texas.gov/covid-19
/offenderm_mac.html.

32.T0CJ Offender Population (Apr. 30, 2020 5:00PM) ,https://www.tdcj.texas. gov/covid- 19
+offenderm | mac.html.

-33. Id.

34. TDCJ Offender Population (Apr. 30, 2020°5:00PM) ,https://www.tdcj.texas.gov/covid-19
soffenderm_mac.html.

35. COVID-19 TDCJ Update (April 29, 2020) https://www.tdcj.texas.gov/covid-19/ index2.htm]

36. Chelsea Ritchel, Coronavirus: Are People Who Are Asymptomatic Still Capable of

Spreading COVID-19? Independent, Mar. 15, 2020,

https: //www. independent.co.uk/life-style/health-and-fami lies/coronavirus-symptomsasymptomatic
-covid-19spread-virus-a9403311.htm1.

37. Aylin Woodward. ‘Between 25% and 50% of People Who Get the Coronavirus May Show No
Symptoms, Fauci Says. Here's the Latest Research on Asymptomatic Carriers, Business
Insider. https: J tw businessinsider. com/coronavirus- carriers-transmit-witout-symptoms-what
-to-know-2020-4

38. Jolie McCollough, Texas Spending $45 million on Conronavirus Test Prisoners Are
Administering to Themselves, Texas Tribune May 14, 2020,https://www.texastribune.org/2020
405/14/texas-spending-45mi11 fon-on-coronavirus-test/

39. See Giese v. Jackson U.5S.D.C (5.0. Tex.), Case No. 3:19-cv-00081

40. M Gandhi, D. Yokoe,B. Havlir,Asyptomatic Transmission, the Achillies' Heel of Current
Strategies to Control Covid-19, New England j. of Med.,https://www.nejm.org/dof/full/10
21056/NEJMe2009758.

41. Linda So and Grant Smith, In Four U.S.State Prisons, Nearly 3,300 INmates Test
Positive For Coronavirus - 96% Without Symptoms, Reuters,Apr. 25,2020,https://

www. retuers.com.article/us-health-coronavirus-prisons-testing-in/in-four-usstate-prisons
-nearly-3500-inmates-test-positive-for-coronavirus-96-without-symptoms-4dUSKCN2270RX.

42. Kevin Johnson, Mass Virus Testing in state Prisons Reveals Hidden Asymptomatic
Infections; Feds Join Effort, USA Today, Apr. 25, 2020, https://www.usatoday.com.story
news/politics/2020/04/25/coronavirus-testing-prisons-reveals-hidden-asymptomatic-
infections/3003307001/.

54
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 65 of 114

43. Shikha Garg. MD. et al, Hospitalization Rates and Characteristics of Patients
Hospitalized with Laboratory-confirmed Coronavirus Disease 2019 --COVID-19-NET, 14 States,
March 1-30, 2020, Morbidly & Mortality Weekly Report, Apr. 17, 2020,https://www.cdc.gov
/mowr/volumes /69/wr/mm6915e3. htm. .

44. Jessica Priest, Coronavirus in Texas: Prison Population at Risk of Outbreak, Stateman,
March 14, 2020,https://www.stateman.com/news/20200314/coronavirus-in-texas-prison
population-at-risk-of-outbreak.

45. Roni Caryn Rabin, Cornoavirus Threatens Americans With Underlying Conditions,
N.Y. Times, March 14, 2020. https://www.nytimes. com/2020/03/12/health/coronavirus-midlife
-conditions.html

46 Laura Maruschak. Marcus Betzofsky and Jennifernangst, Medical Problems Of State And
Federal Prisons And ail Inmates, 2011-12 U.S. Dep't Of Justice Bureau Of Justice
Statistics, Oct. 4, 2016, https://www.bjs.gov/content/pub/pdf/mpsfpjilll2pdf.

47. Anana Eunjung Cha. A Mysterious Blood-clotting Complication Is Killing Coronavirus
Patients, Washington Post, Apr. 22,2020, ;//www.washingtonpost .com/health/2020/04/22/
coronavirus-blood-clots/; LennyBernstein, Carolyn Johnson, Sarah Kaplan and Laurie McGinley,
Coronavirus Destroy Lungs., Washington Post,Apr. 14,2020,https://www.washingtonpost
-com/health/coronavirus-destroys-lungs-but-doctors-are-finding-itsdamage-in-kidneys
-hearts-and-elsewhere/202/04/14/?f17ee0-7dbl-lie

48. It*s not just lungs: COVID-19 may damage the heart, brain, and kidneys, Advisory
Board, Apr.17, 2020, https: //www.advisory.com/datly-briefing/2020/04/17/organ-damage.

49. COC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional Detention Facilities (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019
-ncov/downloads/guidance-correctional-detention.pdf

50. Id.

51. Id.

52. CMHC Infection Control Manual, No. B-14.52, Coronavirus Disease 2019

(COVID-19) (Apr. 2, 2020), https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection
control_policy manual/B-14.52.pdf

53. CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID Disease 2019
(COVID-19) In Correctional Detention Facilities.

54. CMHC Infection Control Manual, No. B-14.52, Coronavirus Disease (COVID-19)
55. Id.

56. CDC, Interim Guidance on Management of Coronavirus Disease 2019. (COVID-19 in
Correctional Detention Facilities.

57. CMHC Infection Control Manual, No. B-14.52, Coronavirus Disease (COVID-19)

58. CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19 in
Correctional Detention Facilities.

59. Id.

55
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 66 of 114

60. CMHC Infection Control Manual, No. B-i4.52, Coronavirus Disease 2019 (Covid-19

61. Id.

62. CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional Detention Facilities.

63. Prisons have been overwhelmed by the virus, N.Y. Times, May 1, 2020 8:43 AM EST, https
:/2wwwenytimes.com/ interactive/s2020/us/coronavirus-us-cases-htm)

64. Id.

65. ACLU, COVID-19 Model Finds Nearly 100,000 More Than Current Estimates, Due to Failures

to Reduce Jails, https://www.houstonpublicmedia.org/app/plugins/pdfjs-viewer-shortcode
spdfjssweb/viewer/ php? fi le=https%2Fedn.hptm. jo%21/wp-content%2Fup loads%2F 2020%2F04%2F23162112%2Facju
covidl9-jail-report_2020-81-1 pdf&dButton=truesoButton-falseav=1.4.6

66. In America's nursing homes, outbreaks surge, N.Y. Times May 1, 2020 8:43 AM EST,
https://www.enytimes.com/interactive/2020/us/coronavirus-us-cases-html

67. Id.

68. Gary Base, TDCJ"s Beto Unit in Palestine Now up to 128 Confirmed COVID-19 Cases
Apr. 24, 2020,
https://www. kl tv.com/2020/04/ 24/tdcjs-beto-unit-palestine-now-up-confirmed-covid-cases/.

69. TDCJ Offender Population (Apr. 30, 2020 5:00 PM),
https: /swww.tdej.texas.gov/covid-19/offender_mac.htm]

70. See Giese v. Jackson U.S.D.C. (S.D. Tex.), Case No. 3:19-cv-00081

71. Karishma Chari, et al, Nat'l Survey of Prison Care: Sell ted Findings, Nat'l Health
Statistics Report, July 28, 2016, https://www.cdc.gov/nchs/datasnhsr/nhsr096. pdf

72. CDC, People Who Are At Higher Risk For Severe Il1nee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https:/ /www.cdc.gov/ coronavirus/2019-ncov/need-extra
-precautions/people-at-higher-risk-html.

73. Id.

74. CDC, People Who Are At Higher Risk For Severe I11lnee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https:7/www.cdc.govs coronavirus/2019-ncov/s need-extra
-precautions/people-at-higher-risk-html.

75. Id.

76. Id.

77. Id.

78. CDC, People Who Are At Higher Risk For Severe I11lnee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https://www.cdc.gov/coronavirus/2019-ncov/need-extra

-precautions/people-at-higher-risk-html.

79. Id.
56
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 67 of 114

80. Id.

81. Id.

82. CDC, People Who Are At Higher Risk For Severe I1]]nee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https:7/www.cdc.govs coronavirus/2019-ncovs need-extra
-precautions/people-at-higher-risk-html.

83. Id.

84. CDC, People Who Are At Higher Risk For Severe 11Inee-Coronavirus Disease 2019
(COVID-19)(Apr. 15,2020)https://www.cdc.gov/ coronavirus/2019-ncov/need-extra
-precautions/people-at-higher-risk-html.

85. CDC, People Who Are At Higher Risk For Severe I11]nee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https://www.cdc.gov/coronavirus/2019-ncov/need-extra
-precautions/people-at-higher-risk-html.

86. id.

87. CDC, People Who Are At Higher Risk For Severe 11]nee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https://www.cdc.gov/ coronavirus/2019-ncov/need-extra
-precautions/people-at-higher-risk-html.

88. Id.

89. Id.

90 CDC, People Who Are At Higher Risk For Severe I]]lnee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https:¢swww.cdc.gov/ coronavirus/2019-ncovs need-extra
-precautions/people-at-higher-risk-html.

91. Id.

92. CDC, Peopte Who Are At Higher Risk For Severe I1]nee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https://www.cdc.gov/coronavirus/2019-ncovsneed-extra

-precautions/people-at-higher-risk-html.

93. Id.

94. Id.
95. Id.

96. Id.
97. CDC, People Who Are At Higher Risk For Severe I11nee-Coronavirus Disease 2019

(COVID-19)(Apr. 15,2020)https://www.cdc.govs coronavirus/2019-ncovsneed-extra

-precautions/people-at-higher-risk-html.

98. Id.
 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 68 of 114

99. CDC, People Who Are At Higher Risk For Severe I]]nee-Coronavirus Disease 2019
(COVID-19) (Apr. 15,2020)https://www.cdc.gov/coronavirus/2019-ncov/need-extra
-precautions/people-at-higher-risk-html.

100. Id.

101. Id.

102. Id.

58
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 69 of 114

EXHIBIT - A

RAMSEY UNIT EVACUATION 2017
HURRICANE HARVEY

COPY of PHOTO TAKEN BY TDCJ FROM CATWALK

CWINGS 1-6 & Trusty Camp, over 500 Prisoners in gym at Wynne Unit)
Con the floor for over 6 weeks)
 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 71 of 114

EXHIBIT - B

COPIES OF NEWS PAPER CLIPPINGS FROM
“THE FACTS", BRAZORIA COUNTY

On TDCJ's transfer of 128 positive prisoners to Brazoria
County prisons without notifying local officials
"2020"
 

    

By NICK IRENE

nick irene@thefacts.com

ROSHARON
. nthony Coffield

watched as scores

of COVID-positive

inmates came into
the prison while serv-
ing a 40-year sentence
for burglary at the
Stringfellow Unit in
Rosharon. Coffield, 55,
detailed the events in a
letter he wrote to The
Facts.

“This was the initia-
tion of the tragedy,”
Coffield wrote in the
letter. “No one, abso-
lutely no one, knew
these people were
confirmed cases of
COVID-19, not even the

In April, the Texas |
Department of Criminal
Justice transferred at

Prison spread of virus scares
inmates, guards and families

least 128 inmates with b

COVID-19 from other ae reese
units to Brazoria County “ PRENTICE C. JAMES/ Special to The Facts
prisons without notify- _A Texas Department of Criminal Justice employee glances

ing local officials. TDC):..., up at the watchtower while entering the Clemens Unit in
cited a need to be closer unincorporated Brazoria County.
to medical facilities in - ,
Galveston.
Coffield saw wardens
and administration
move cellblocks full of
inmates to make room
for transferred inmates
with COVID-19, he said.
Prison administrators
were working UTMB
officials to make test-
ing available afterthe
infected inmates came to :
the unit, Coffield said. :
Whether.connected
to the transfers or borne
of people living in close
quarters, coronavirus is
undeniably spreading
through TDC] prison

HH See CONFINED, 5A |

 
Case 4:20-cv-01115 Do

Confined

CONTINUED FROM COVER
units, acounting more than 200 of

 

' Brazoria County’s confirmed COVID-19-

cases. The situation is leaving residents _
anxiously awaiting phone calls from

_ family behind bars and inmates claiming

their civil rights are violated.

FILING SUT. - |
Coffield filed a federal lawsuit
Wednesday against many state and TDC]
officials, including Gov. Greg Abbott,
claiming their actions unconstitutionally
er State prisoners. ;

The governor has violated the Ei th
Amendment lacing the plaint
imminent dared of death by failing to
test the prison population to separate
the infected from the non-infected and

- potential carriers,” states the original
complaint filed in the U.S. Southern
District of Texas court, which Coffield
wrote by hand. ;

“The most terrifying thing to me about
the way TDCJ officials did this was that
they were not concerned about lacing |
any of us at risk of death and infection,
Coffield wrote in his letter to The Facts.
“It was all about getting these people in _
here without anyone from the public

knowing.”

Texas Department of Criminal Justice -——-
_ denies the allegations and units are

doing everything they can to protect
everyone involved, spokesman Jeremy
Desel said. :

“COVID-19 positive offenders are and
continue to. be in medical isolation,
Desel said. “Any unit with a positive

case is on precautionary lockdown. The -

agency has been focused on the preven-
ton and treatment of any COVID-19

cument 140

Filed on 06/10/20 in TXSD Page 73 of 114
i WORRIED CUARDS

Those supervising the inmates also
operate in fear of correcting the new
coronavirus, said Jeff Ormsby, executive
director of American Federation of State,
County and Municipal Employees Texas
Corrections Union. -

“It’s hard to keep morale up when you
are facing a double danger,” Ormsby’
said. “We get phone calls daily from
officers scared they are going to give it to
their families.”

With 12- to 15-hour workdays and _
their health in peril, Ormsby is fighting
for more appropriate Tespects for his
fellow officers, .

Br

   

~ PRENTICE C. JAMES/Special to The Fact:

“Make COVID-19 a workplace hazard,”

A sign of support welcomes ot the Donvingtor Ormsby said. “When you go into work
of Criminal Justice employees and ... prisoners have COVID-19, they
Unit in Resharon.. should be eligible for worker's comp.”

id the unit officials never Correctional officers did not have high
Mera said t or her family about her aigueh pay before the pandemic, he -
brother's illness. sac. ‘

‘ toms he told me sounded “We want legislators to look at an

hike te ee the news was saying,” Meza officer pay raise because this is showing
said. “They checked his temperature how dangerous their work is, Ormsby

once a day and guards were scared to go said.

: didn’t have masks. He The union leader has also fought for
| thinks anothe: inmate gaveitte him” statewide lockdown until all guar
Her brother said he heard another © and inmates can be tested, Desel said the
inmate screaming for help andthe ~ agency has no interest in it.

guards would wait for direction before “No, there is no reason to create

ee : stresses of lockdown in units with no
assisting, Meza said. _ cases,” Desel said.
FAMILY FEA - _ Without full testing in all units,

protective plans are reactive rather than
Proactive right now, Ormsby said.
“We need open testing to every staff
member,” Ormsby said. “We know they
- are testing in some areas, but we want ~
Telford had 34 positive COVID-19 them to expand on it.”
tests as of Friday. That does not include

23 inmates transferred from Telford to : ieee enamel

Stringfellow.
Her brother, who she declined to

Minerva Meza felt hopeless when she
heard her brother had become sick at
New Boston's Telford Unit with corona-
virus-like ptoms,

case since well before cases were noted in name, is servi

- the system.”

 

erving a 25-year sentence for

aggravated assault, she said. Meza and

er mother endure sleepless nights
worrying about his well-being.

“We can’t see him,” Meza said. “We
can’t do our normal routine. Not
knowing how he is taken care of is sad.
I called the unit and they wouldn’t
tell me anything because they were on
lockdown.”

Meza heard encouraging news from
her brother in late April.

“Tt was emotional hearing he was
doing better,” Meza said. “He said
they tried to put a T-shirt over his face
and that he had a lot of contact with

inmates. He said he was doing better, but
a lot were infected.” ,

eras SpE

ECE Sear ee eel eee ae ee eee

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 74 of 114

  

-———______ ——~- _

oN

CORONAVIRUSUPDATES <:

Coronavirus nl accelerates in prisons

From Facts staff reports

ANGLETON — Brazoria County
prisoners again made up the bulk of
_hew COVID-19 cases reported Friday,
the most coming from Rosharon’s C.T.
- Terrell Unit, which reported 14 new
' positive tests.
The C.T. Terrell Unit had one man
test positive in his 20s, three in their
30s, two in their 40s, two in their 50s,
five in their 60s, and one in his 70s,
according to county numbers.
“You have people in close confines -
and it’s ripe for a virus to spread,”
- Brazoria County Judge Matt Sebesta
said.

The cases are evidently community-
spread, Sebesta said, and could have

- been brought into the prison by asymp-
tomatic staff members.
“It’s hard to tell. at this point,”

Sebesta said.

Prison employees live in all surround-
' ing areas, Sebesta said, making it espe-
cially difficult to tell where the cases
are coming from.

“The employees live in the entire
region, they live in Brazoria, Matagorda,
Harris, they live all over,” Sebesta said.

Other prison cases were reported out
of Rosharon’s Darrington Unit, with
four prisoners to test positive, includ-
ing two men in their 30s, and two in
their 40s and the Clemens Unit in
. Brazoria had one prisoner test positive
in his 30s, county numbers said.

Two new cases were reported out of .

Lake Jackson from one man in his 20s
- and one woman in her 40s. Pearland
- also reported two cases from a woman

and a man in their 50s. Manvel reported -

one man in his 40s tested positive.

_ This brings the active case count to

260 people, with a total of 537 cases

reported in Brazoria County overall.
“Everyone needs to continue to

 

 

social distance, wash your hands, and
if people are. sick; they shouldn't go
to work, and if you. feel like you are
symptomatic, you need to go and get
a test,” Sebesta said.

People still need to be cognizant
that this is a public health emergency,

” Sebesta said.

One person was reported to have
recovered.

“It’s always good to see recoveries,”
Sebesta said.

Six people have died from COVID-19
complications in the county.
 

 

 

See T

PRENTICE Cc. JAMES/ Special to The Facts

Medical services from Angieton Area Emergency Medical Corp exit the Texas Department of Criminal Justice’s Terrell Unit
in unincorporated Brazoria County.

 

 

 

 

 

 

PRENTICE C. JAMES/Special to The Facts

Donning masks and face shields, people enter through secure airlocks at the Texas Department
of Criminal Justice's Terrell Unit in unincorporated Brazoria County. —

 
t+
a
a
—
oO
co
NM
cab)
o
©
oO
QA
Y)
o<
-
&
oO
N
a
oO
a
—
co
oO
Cc
oO
TC
2
i
oO
st
a
Y
Cc
®
=
5
oO
oO
QA
Ww
a
a
a
9°
>
2
Oo
N
st
®
Yn
©
O

 

  
     

w So eo
Ge EEE E
rt tas aoe F ge :
“18 ASG SOU
a o mac ae gf
|= eda eagha
2 2sbestoas
(EPs gpaveeaog
3 pgosee% se
= >-Swo ss2
3 EP Sokgeege ou
. 8 ua sas aS

    

age : . “
Gexoe gayuees
omy Pee WS Pw
3 So B'S 5 YAS
Bob | e'd 5 3 anal

Ye “A280 SSS 35
SHanNous Ss She s
ageesge : By sing
BE CU Este y
CP Sgee He Lean 8e
wo. “ge Oo”
SPees Seta g: Avs
ass Sea soged rom
eeu ko SS ake eean
<BEORZSE oS Ob bog
SS2SUR LSar rs

S.

x, :
‘

 

x

 

 
 

 

i
3
‘

ww wares VOECOgewarUH
g °228e 5 SEES aes eES
S UesEee os Zo Ese gua as
- “” =~, V Bow —
gS geseg, SSEBSSaceBES
8. fea isg Seeesesae
5 ee bO Ut 43% ‘Oy SE QS By
pysdi ees ae eSgoFtakeag
BeODkeE BSar_SpeOovaes
BGay Ooo, SESS IPSS meg
gESeseee Gases ess age o
mea 5 Oe eS gan yee es aa,
Gam asusivuse usta 308 9
SS Sakacs SSeesssaes8 esa

 

 

V9 8Bed ‘Sasya 28S

1e10} au} Bulsuliq ‘saaaodal 9]

 

- .. pey A4WUNOD ayy ‘aantsod 389} 07
" *_-gyUapisal €[9 ye sased payodar

009 passed Ajunoo ayy
"ples. eysaqag_,,‘slaquinu uostid
dU} Sap{saq ‘ans Jo} Yaou Ise] aU}

Je}jaq Usaq aary sIaquINU dU,
‘eyep AyUNOD 0}
SUIpIONIe ‘aATyIsod pajse} sQz 13
Uy URWIOM [aAURY 2 pUk sQZ st

- UT 9UO PUP SCE aU} Ul OM) ‘U3UI
purl[iveg aay], *}UsWeUTZUOD |
JO apis}no a1am sased MoU cz
s,41UN0) ay} Jo inoz ATUQ -

‘S07 J19U} UY sia
-uostd om} pappe Jun suawayD
$,PHOZeIg O]FUM Sp SI Uy ayeUNUy
ue pappe yun uoWuUrLIEG -
‘SOP pure sOE Jeu} UT
OM} PUP SOO IIay} UT sa7q} ‘aay
-Isod }s9} SayeUIUT UaAas pey yun.
[PHL s,uoreysoy ‘yIs Surw0Daq

 

SOZ PUL S09 ITeY} UT aUO puke scg
Jaq} Ul OM} ‘SOP IY} UT Inoj
‘SoJBUIUL JYSIa YIM JUNOD ased
dF Pet WU) 09g s,uOV[suy
‘AepsinyL aantsod 3upsay
payodar Ayun0d ay} srauostid
aoNsnf feUTWTD Jo yuauIedag

‘Sexal [7 3uowe sem soc. sty

UL SJLUUT MOT[AJZUINS ay],

 ATUIRY s,ay8UTUT ay} 0} sIaheId
pue s}y8noyL, ‘ples eysaqas
HEP aspnf AyunoD epozerg

w Yyeap Aue das 0} 93ey |,
‘Aepsmnuy, weap Jauosyd pry}
s,AJUNOD UTM sayTTeyey payeyal 6]
-GIAOD 148! paypear AyUNOD
eyiozeig. — NOLUTONY |

syiodai 8s si0e4 word,
aaryisod 489} sx0y}0 #7
‘suoreorderos GT AG!)
JO Sofp oyeurUt aye}s pre

ase T1009 “Weep yg spxooar Ajun0’)

" Sexey, ‘OMEN Uy POHSHANA © 0ZOZ © 69 “ON ‘LOT “10A » OZOZ “s AoW ‘Keppy

 

 

 
2 >COVIDUPBATES Document 140 Filed ond

Inmate infections

continue

From Facts staff reports

The fourth COVID- -

19 related death inside
prison walls was one
of 31 people Brazoria
County announced to
test positive for COVID-
19 Friday.
'. This is the second-

highest daily total and ©

climbing

facility tesidents and
inmates.

The Scott Unit inmate

to die was in his 60s, the
only Scott unit inmate
announced to have
tested positive Friday
and the first death from
that facility, according to

lH See UPDATES, 7A

 

includes mostly nursing

 

‘Updates

CONTINUED FROM COVER

 

in her 60s, according to
county data.
“No community is

- immune from this virus,”

- county data.

“We hate having any
deaths and we hate to see
it,” Brazoria County Judge
‘Matt Sebesta said.

Amongst the 16 cases
inside of prison, Rosharon’s
Stringfellow unit had the
highest total in confine-

-. ment with nine cases, two

-in their 70s, three in their
60s and four in their 50s.

Brazoria’s Clemens unit
added two inmates in
their 20s and 30s while the
Terrell Unit in Rosharon
had two inmates in their
_ 60s and another in his 50s

test positive.

The Pearland Windsong
Care Center added eight
residents to become sick.
from COVID-19, Sebesta
said. .

Outside of prisons or
facilities, two Pearland men
and a woman in their 50s,
a Danbury man in his 20s
and an Angleton. woman
in her 30s also came back
positive for COVID-19. ... -

Hillcrest Village had its
first case with a woman

Sebesta said.

With six reported recov-
eries, the county is up
to 325 people who have
gotten over the virus,
though county officials
believe the number could
be higher due to a lack
of communication with
the Texas Department of
Criminal Justice.

“The recoveries are prob-
ably much higher than we
are reporting,” Sebesta said.
“The TDC). isn't the easiest
to conta

Unlike the majority of

the cases, county health
officials are not in direct

communication with .

 

16/10/20 in TXSD Page 77 of 114

———

oo

that clear up in two to
three weeks. For some,
especially older adults
and people with existing
health problems, it can
cause more severe illness,
including pneumonia and
death. The vast majority of
people recover.

inmates and are unaware -
of their status until the .

agency reports to them,

Sebesta said.

The county has had 644
residents to test positive
with 310 remaining active.
Nine people with COVID-
19 have died.

For most people, the
coronavirus causes mild
or moderate symptoms,
such as fever and cough

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 78 of 114

EXHIBIT - C

UNSWORN DECLARATION FROM PLAINTIFFS
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 79 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *

A«

A. LYON, EDWARD PATRICK SMYTH, *

OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, PEDRO *
GALLEGOS, EARL MCBRIDE, JR.«, AND *
JERRY JOHNSON individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *

in her official capacity, and

DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

6.

Defendants. *

DECLARATION OF JOHN ANTHONY SAENZ

My name is John Anthony Saenz. I am over the age of 18 and of sound
mind. The following is based on personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ #01113101)

I am extremely concerned for my health and safety because of the
COVID-19 virus at the Ramsey Unit.

I am 47 years old. My date of birth is August 24, 1972,

I am a Hispanic American. I suffer from Asthma and Eczema as well as
Allergies which is made worse with all this stress.

I have not been able to get my inhaler since 4-13-2020 despite the
fact that I still have 2 left on my prescription. When I made a
complaint that I need it, medical gave me an expired one instead.

Since the Pandemic began, the Ramsey Unit has been on limited movement
lockdown

This Facility accepted the transfer of 20 offenders from Stringfellow
and Retrieve Unit on April 15, 2020, who had been exposed to COVID-19
on their respective units.

This Facility was placed on full locked down on April 21, 2020 because
2 of the transferred offenders exhibited symptoms and tested positive

for COVID-19.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 80 of 114

10.

li.

12.

13.

14.

15.

16.

17.

18.

19,

20.

21.

22.

23,

24.

Peclaratigoa of Jon, Anthory Sa

The transferred offenders have been kept separated from Ramsey I Unit
offenders. However we share showers, dining, and recreational areas.

Ramsey I Unit staff are assigned to monitor these offenders while
still intermingling with their co-workers and offenders assigned to
clean in the hallways, or cell blocks on the same day, increasing the
probability of potential spread of COVID-19.

Though officers have been instructed to wear face coverings and
gloves, many either don't or do so improperly Further increasing the
probability of potentially passing on COVID-19.

I personally feel the threat of infection because of the over crowded
conditions and the impossibility of practicing social distancing.

There is no way to practice CDC recommended social distancing
guidelines or TDCJ recommended guidelines on the Ramsey I Unit
because of the shear volume of offenders and the lack of space to
accommodate those offenders.

I am housed in a cell with another offender of equal stature in a
space designed for one.

The cell has less than 3ft by 2£t in one area and 4ft by 3ft of
available floor space in another area hecause of the design of 40 sy
ft cell which has 2 bunks stacked on top of each other like shelves
with only 3ft of space in between each offender.

Because there are no dayrooms on this facility the area where
offenders are allowed outside of their cells for one hour, during
limited movement is the run which is less than 6 feet away from the
person inside the cell, futher inhibiting social distancing.

There is no workable solution to overcrowding of the Ramsey I Unit
that effectively address protection from COVID-19, specifically for
the more prominent health issues.

There have been no oral tutorials on sterilization of living areas.

There aren't disinfectants passed out on a regular basis for
offenders to clean cells, bars, sinks and toilets.

Staff at the Ramsey I Unit are not requiring me or other offenders to
maintain physical distance in living areas, dining hall, or

showers. In most instances it has been husiness as usual meaning
crowds, long lines, and staging.

There is little to no regard for cross contamination being given in
the dining hall, and showers. Offenders From many different cell
blocks are intermingled. Even on lock down.

I see a number of elderly offenders on the Ramsey I Unit.

I see extremely long lines of offenders waiting, in the pill
dispensary window packed in a cluster of 25 to 30 inmates ona

‘MS
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 81 of 114

25.

26.

27.

28.

29,

30.

31.

32.

33,

34.

35.

36.

38.

Veclevation vl Jona Anchen, Soong
tTegular basis.

I understand that I am a nared plaintiff in a class action lawsuit
about the COVID-19 virus seeking to protect myself and others on the
Ramsey I Unit.

I understand that this is a lawsuit seeking a court order to implement
the protection I and other Ramsey I Unit offenders need to minimize
the spread of COVID-19.

I understand that the lawsuit is claiming violations of the U.S.
Constitution and of laws protecting people with disabilities as well
as State law violations.

I understand that this lawsuit is supposed to help offenders at the
Ramsey I Unit protect themselves from exposure to COVID~i9.

I am willing to cooperate in any ongoing litigation about the issues
of COVID-19, overcrowding, or the lack of appropriate PPE.

I will testify in court or any deposition that are necessary to
clarify my points as needed.

I am committed to serve as a spokezperson and class representative in
this case.

I am not expecting to receive any money from serving as class
representative In this case. I am only asking that I, and everyone
else on the Ramsey I Unit, receive the protection they need from the
virus. I am requesting no Damages.

Ail prisoners on Ramsey I Unit need the same protections: PPE as
appropriate, access to sterilization materials, relief from
overcrowded conditions (namely single occupancy cells as they were
designed) Protection from officers cross contaminating cell blocks.

All prisoners need to be able to access the devices that alleviate
the stress of being ccooped up in their cells, such as access to
telephones and approved electronic tablets, video visitation, ETC...
as are already being tested on certain units in TDCJ.

The prolonged isolation experienced during COVID-19 pandemic is
emotionally and mentally taxing. Prisoners need outlets to cope such
as access to mental health workers to discuss how to handle stress.

All offenders here at Ramsey I Unit have need of the same
protections. I do not see how these protections would harm any
prisoners and in fact wortd make the Ramsey I Unit a safer
environment and surrounding communities.

I declare uncer penalty of perjury under the laws of the United
States of America that the foregoing is true and correct.

at. Des lbs John Anthony Saenz

cuted on this TDCJ #01113101

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 82 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A. LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *

behalf of those similarly situated,

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHREN PITMAN, *

in her official capacity, and

DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants.

DECLARATION OF TROY ROBERSON

+

My name is Troy Roberson ? am over the age of 18 and of
sound mind. The following is basec on personal knowledge.

I am currently incarcerated in the TDCJ Ramsey I Unit C'TDCJ
#00660306)

I am extremely concerned for my health and safety because of the
COVID-19 virus at the Ramsey I Unit.

I am 52 years old. My date of birth is September 15, 1967.

I am African American, suffer frowx Hypertension and Heart issues
both of which I take medications to manage.

I have Chronic Breathing issues, COPD/Sleep Apnea and must sleep
with a CPAP machine

Since the Pandemic began, the Ramsey I Unit has been on limited
movement lockdown.

This Facility accepted the transfer of 2U offenders from Stringfellow
and Retrieve Unit on April 15, 2020, who had been exposed to COVID-19
on their unit.

This Facility was placed on full lockdown on April 21, 2020 because 2

of the transferred offenders exhibited symptoms and tested positive

for COVID-19.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 83 of 114

10.

ll.

12,

14,

15.

16.

17.

17.

19,

20.

21.

22

23,

Declaration ot Troy Kobe rac

The transferred offenders have been kept separated from Ramsey I Unit
offenders. However we share showers, dining, and recreational areas.

Ramsey I Unit staff are assigned to monitor these offenders while
still intermingling with their co-workers and offenders assigned to
Clean in the hallways, or cell blocks on the same day, increasing the
probability of potential spread of COVID-19.

Though officers have been instructed to wear face coverings and
gloves, many either don't or do so improperly further increasing the
probability of potentially passing on COVID-i9.

On April 6, 2020 I made an attempt to wear a handmade mask to tie
dinning hall and I was stopped and reprimanded by the Ramsey I Unit
Major for wearing the mask, which he said was not necessary for my
protection, despite all officers wearing masks.

I personally feel the threat of infection because of the over crowded
conditions and the impossibility of practicing social distancing.

There is no way to practice (DC recommended social distancing
guidelines or TDCJ recommended guidelines on the Ramsey I Unit
because of the shear volume of offenders and the lack of space to
accommodate those offenders.

I am housed in a cell with another offender of equal stature in a
space designed for one.

The cell has less than 3ft by 2ft in one area and 4ft by 3ft of
available floor space in another area because of the design of 40 sq
ft ceil which has 2 bunks stacked on top of each other like shelves
with only 3ft of space in between each offender.

Because there are no dayrooms on this facility the area where
offenders are allowed outside of their cells for one hour, during
limited movement is the run which is less than 6 feet away from the
person inside the cell, futher inhibiting social distancing.

There is no workable solution to overcrowding of the Ramsey I Unit
that effectively address protection from COVID-19, specifically for
the moze prominent health issues.

There have been no oral tutorials on sterilization of living areas.

There aren't disinfectants passed out on a regular basis for
offenders to clean cells, bars, sinks and toilets.

Staff at the Ramsey I Unit are not requiring me or other offenders to
waintain physical distance in living areas, dining hall, or

showers. In most instances it has been business as usual] meaning
crowds, long lines, and staging.

There is little to no regard for cross contamination being given in
the dining hall, and showers. Offenders from many different cell

biocks are intermingled. Even on lock down.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 84 of 114
Yeclaretion of Troy) soberson
24. I see a number of elderly offenders on the Ramsey I Unit.

25. I see extremely long lines of offenders walting, in the pill
dispensary window packed in a cluster of 25 ‘0 30 inmates ona
regular basis.

26. I understand that I am a named plaintiff in a class action lawsuit
about the COVID-19 virus seeking to protect myself and others on the
Ramsey I Unit.

27. I understand that this is a lawsuit seeking a court order to implement
the protection I and other Ramsey I Unit offenders need to minimize
the spread of COVID-1i9.

28. I understand that the lawsuit is claiming violations of the U.S.
Constitution and of laws protecting people with disabilities as well
as State law violations.

29. I understand that this lawsuit is supposed to help offenders at the
Ramsey I Unit protect themselves from exposure to COV!D-19.

30. I am willing to cooperate in any ongoing litigation about the issues
of COVID-i9, overcrowding, or the lack of appropriate PPE.

3:1. I will testify in court or any deposition that are necessary to
Clarify my points as needed.

32. I am committed tu serve as a sj:okesperson and class representative in
this case.

33. LT am not expecting to receive any money from serving as class
representative In this cace. I am only asking that I, and everyone
else on the Ramsey I Unit, receive the protection they need from the
virus. I am requesting no Damages.

34. At] priscners on Ramsey I Unit need the same protections: PFE as
appropriate, access to sterilization materials, relief from
overcrowded conditions (namely single occupancy cells as they were
designec) Protection from officers cross contaminating cell blocks.

35. All prisoners need to be able to access the devices that alleviate

the stress of being cooped up in their cells, such as access to
tele; hones and approvec electronic tuhlets, video visitation, ETC...
as are already being tested on certain units in TDCJ.

36. The prolonged isolation experienced during COVID-19 pandemic is
emotionally and mentally taxing. Prisoners need outlets to cope such
as access to mental health workers tu discuss how to handle strecs.

37. All offenders here at Ramsey I Unit have need of the same
protections. I do not see how these protections would harm any

prisoners and in fact would make the Ramsey I Unit a safer
environment and surrounding communities.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 85 of 114
Declareticorn of Troy Roberson

38. I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct.

Oye of Rrbuja- SJ-(4-2 Troy Roberson

Executéd on this day TDCI #00660306

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 86 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY RGBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A. LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case Now

BRYAN COLLIER, in his official *
Capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *

in her official capacity, and

DEFENDANT TEXAS DEPARTMENT GF *

CRIMINAL JUSTICE,

Defendants. *
DECLARATION OF LARRY GROSS

My name is Larry Gross. I am over the age of 18 and of
sound mind. The following is based on personal knowledge.

I am currently incarcerated in the TDCJ Ramsey I Unit (TDCJ
#00545873)

I am extremely concerned for my health and safety because of the
COVID-19 virus at the Ramsey I Unit.

I am 57 years old. My date of birth is August 15, 1962.

I have an ilenstomy/colostomy which results in an open wound (Stoma)
attached to my abdominal wall; I am also morbidly obese, with a severe
thyroid medical condition.

my Own.

I take medications to manage my thyroid problems.

I am forced to wear an external artificial bladder for fecal matter.

The Ramsey Unit is denying me and other prisoners protection from
COVID-19

The Ramsey Unit does not allow me or other offenders to use waterless
hand sanitizer.
The Ramsey Unit does not issue or allow us to have any disinfectant

or sanitation products to clean or disinfect our extremely small

1
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 87 of 114

Li

12.

13.

14.

15.

16.

Lv.

18.

19,

20.

21.

22.

23,

Declaration of Larry Gross

cell housing are.

This Farility accepted the transfer of 20 offenders from Stringfellow
and Retrieve Unit on April 15, 2020, who had been exposed to COVID-19
on their unit.

This Facility was placed on ful] lockdown on April 21, 2020 because 2
of the transferred offenders exhibited symptoms of COVID-19.

The transferred offenders have been kept separated from Ramsey I Unit
offenders. However we share showers, dining, and recreational] areas.

Ramsey I Unit staff are assigned to monitor these offenders while
still intermingling with their co-workers and offenders assigned to
clean in the hallways, or cell blocks on the same day, increasing the
probability of potential spread of COVID-19.

Though many officers wear face masks, there are other staff members
who still do not wear masks, or wear them improperly or with a valve
that renders the mask useless.

gloves, many either don't or do so improperly further increasing the
probability of potentially passing on COVID-19.

I personally feel the threat of infection hecause of the over crowded
conditions and the impossibility of practicing social distancing.

There is no way to practice CDC recommended social distancing
guidelines or TDCJ recommended guidelines on the Ramsey I Unit
because of the shear volume of offenders and the lack of space to
accommodate those offenders.

The prison does not provide us with proper spacing to stay 6 feet
from other inmates, at work, recreation, or in our living area.

I am housed in a cell with another offender of equal stature ina
space designed for one.

The cell has less than 3ft by 2ft in one area and 4ft by 3ft of
available floor space in another area because of the design of 40 sq
ft cell which has 2 bunks stacked on top of each other like shelves
with only 3ft of space in between each offender.

Because there are no dayrooms on this facility the area where
offenders are allowed outside of their cells for one hour, during
limited movement is the run which is less than 6 feet away from the
person inside the cell, futher inhibiting social distancing.

There is no workable solution to overcrowding of the Ramsey I Unit
that effectively address protection from COVID-19, specifically for
the more prominent health issues.

There has been no oral instructions for inmates about how washing
hands can help prevent the spread of the virus. There are some
general posted notices on the unit, but many prisoners are illiterate

and cannot read them. I have not see a film or video about how to
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 88 of 114
Declaration of Larry Gross

24. The Ramsey Unit does not require me or other inmates to maintain a
physical distance of 6 feet or more from others during group
activities like meals, rec, showers, and infirmary medical
appointments.

25. There are many elderly and handicapped people at the Ramsey Unit.

26. I have seen long lines of prisoners waiting at the pill window to get
medications and at the infirmary for lab and to receive isulin, so I
believe there are many chronically ill people at the Ramsey Unit.

27. I understand that I am a named plaintiff in a class action lawsuit
about the COVID-19 virus seeking to protect myself and others on the
Ramsey I Unit.

28. I understand that this is a lawsuit seeking a court order to implement
the protection I and other Ramsey I Unit offenders need to minimize
the spread of COVID-19.

29. I understand that the lawsuit is claiming violations of the U.S.
Constitution and of laws protecting people with disabilities as well
as State law violations.

30. I understand that this lawsuit is supposed to help offenders at the
Ramsey I Unit protect themselves from exposure to COVID-19.

31. I am ready and willing to cooperate in the ongoing litigation about
the virus, including by testifying in the court, participating in
deposition, assisting any appointed lawyers in response to written
questions, or any other tasks attorneys advice me to do.

32. I am committed to serve as a spokesperson and class representative in
this case.

33. I am not expecting to receive any money from serving as class
representative In this case. I am only asking that I, and everyone
else on the Ramsey I Unit, receive the protection they need from the
virus. I am requesting no Damages.

34. All prisoners on Ramsey I Unit need the same protections: PPE as
appropriate, access to sterilization materials, relief from

overcrowded conditions (namely single occupancy cells as they were
designed) Protection from officers cross contaminating cell blocks.

35 All prisoners need to be able to access the devices that alleviate
the stress of being cooped up in their cells, such as access to
telephones and approved electronic tablets, video visitation, ETC...
as are already being tested on certain units in TDCJ.

36. The prolonged isolation experienced during COVID-19 pandemic is
emotionally and mentally taxing. Prisoners need outlets to cope such

as access to mental health workers to discuss how to handle stress.
Case 4:20-cv-01115 Document 140. Filed on 06/10/20 in TXSD Page 89 of 114
Declaration of Larry Gross

37. All offenders here at Ramsey I Unit have need of the same
protections. I do not see how these protections would harm any
prisoners and in fact would make the Ramsey I Unit a safer
environment and surrounding communities.

38. I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct.

Xow A ove 5-1b-Ze Larry Gross

Executed on this day TDCJ #00545873
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 90 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *

A.

A. LYON, EDWARD PATRICK SMYTH, *

OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, ¥
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants. *
DECLARATION OF RUDY RODRIGUEZ

My name is Rudy Rodriguez. I am over 18 and of sound mind, The
following is based on my personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#00770622).

I am very concerned for my health and safety because of the COVID-19
virus at the Ramsey Unit.

I am 40 years old. My date of birth is August 21, 1979.

I have high blood pressure and am currently taking medication for it.
Because of this the risk of catching COVID-19 is higher for me.

My job on the unit is 2nd shift "SSI" with janitorial duties on my
wing. The prison doesn't provide me or other inmates with any kind of
waterless hand sanitizer.

As an SSI, my job is to clean the housing area I am assigned to

and while doing so I put bars of soap in the restroom used by all
inmates, so they could wash their hands. Lt. Reed seen the soap and
told me to throw it away and put me ni my cell, when I tried to
explain to him why I placed the soap there. This is just another
example of how the Officers on the Ramsey Unit deny me and other
inmates protection from the COVID-19 virus.

There had not been any cases of COVID-19 on Ramsey Unit until inmates
from another TDCJ unit that had inmates test positive were brought to

the Ramsey Unit making the threat of the virus a reality for me.
 

Case 4:20-cv-01115 Dogument Ao Feed.on Q9/40/20.in TXSD Page 91 of 114

Lguez

9. On the Ramsey Unit we do not have dayrooms and are being forced to
stay in cells with a cellmate in a cell that is by law not fit to
house 2 people. This makes social] distancing impossible.

10. We are also herded into groups of more than 10 inmates when waiting
for chow, showers, rec, pill window.

11. Only when the wardens are around, which is seldom, do the officers
attempt to practice social distancing.

12. Officer and inmates are made to wear masks but several officers pull
them off their face and only wear them hanging around their necks.

13. During my work as an SSI I am given what the officers claim is bleach
but the liquid has been watered down to the point of it being more
water than anything.

14. There is a lot of elderly inmates here and the pill window line is
always long, so I believe there are many chronically i11 people here
on Ramsey Unit, myself being one of them.

15. Inmate workers are not given anything to sanitize there hands while
working making the spread of the virus easier.

16. Officers are not being quarantined and are allowed to leave the unit
and come back the next day. Any one of them can be asymptomatic and
this can be a disaster waiting to happen.

17. I don't feel the administration is taking the threat of the virus
spreading on the unit seriously.

18. I understand I am a named plaintiff in a class action lawsuit about
the virus pandemic seeking to protect me and other Ramsey inmates.

19, I understand that this is a lawsuit asking the Court to order this
prison to protect me and others against exposure to COVID-19.

20. I am committed to serving as a class representative in this case and
give will testimony.

21. I am not seeking monetary compensation for serving as a class-action
representative.

22. I declare under penalty of perjury, under U.S. Laws, that the
foregoing is true and correct.

Min LZ ACIC Rudy Rodriguez

Execyged on this day TDCJ# 770622

Rly Redagyoe
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 92 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A. LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO «
GALLEGOS individually and on *
behalf of those similarly situated,

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants.
DECLARATION OF RICHARD A. A. LYON

1. My name is Richard A.A. Lyon; I am over the age of 18 and of
sound mind. The following is based on personal knowledge.

2. I am incarcerated at the Ramsey Unit, my TDCJ # is 00612188.

3. I am urgently concerned for my helth and safety because of the
COVID-19
4. I am 63 years old, April 22, 1957, and am in the high risk group.

5. I was exposed to asbestos while working the Boiler Room.

6. The only vector to bring the virus into the prison is through the
changing of staff.

7. Neither the staff nor prisoners have access to a clean sink and hand
sanitizer while working on the wing. They remove their masks to yell,
projecting the virus to handrails, bars, and tables.

8. We cannot practice social distancing in the cell, in the chol] hall or
the showers, the cells are 6X8' with a 2 foot separation from bunk to
bunk, we are forced to sit within a foot in the chow hall, the tray
sanitizer machine does not operate and barrels are used, over one third
of the showers don't operate forcing us to shower 2 feet apart.

9, The over 60 age group, most at risk as stated by the Surgeon General
are much like a nursing home, the single virus vector is not trained or
motivated to protect our safety and health, No PPE equipment, beyond a

cloth mask has been available at the Ramsey Units
 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 93 of 114

10.

11.

12.

13.

14,

15.

16.

Declaration of Richard A.A. Lyon

The Infirmary requires us to sit on an unclean bench for hours
adjacent to another ill prisoner, no sanitizer is available, nor is a
clean sink with soap, each cage (8X10') holds 16-20 prisoners, the
medical staff move from unit to unit and do not don gowns or shields.

I understand I am a named Plaintiff in a class action lawsuit about
the virus pandemic seeking to protect me and other Ramsey inmates.

I understand that this is a lawsuit asking the Court to order this
prison to protect me and others against exposure to COVID-19

I am committed to serving as a class action representative in this
case and give testimony.

I am not seeking monetary compensation for serving as a class-action
representative.

All prisoners, living in this confined, unclean environment need
protection from exposure to this virus.

I declare under penalty of perjury, under U.S. Laws, that the
foregoing is true and correct.

R chad A Alyr- Richard A.A. Lyon

Executed on this day TDCJ #00612188

Marg 16/2010
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 94 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A. LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA _
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case No.

 

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants.
DECLARATION OF EDWARD PATRICK SMYTH

l. My name is Edward Patrick Smyth. 1. I am over 18 and of sound mind,
The following is based on my personal knowledge.

2. I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#01225209).

3. I am very concerned for my health and safety because of the COVID-i9
virus present, at the Ramsey Unit.

4. I am 36 years old. My date of birth is Febuary 13, 1984.

5. I have currently stopped taking my blood pressure medication for
severe migraines due to side effects of medication.

6. The Prison has denied myself and other offenders any real
protection from COVID-19.

7. The Ramsey Unit does not allow me or other offenders to use waterless
hand sanitizer or any hand sanitizer at all.

8. I work as a Presser in Laundry, and I am not allowed gloves or
handsanitizer in or during the handling of officer's clothes

9. The prison does not provide us with proper spacing to stay six feet
from other inmates, at work, recreation, or in our living area.

10. Though most officers wear masks to work there are some that work in
Laundry and my dorm that take their masks off during break even when

it's not their break.
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 95 of 114

Declaration of Edward patrick Smyth

 

ll. We have had no instruction on how to protect ourselves vt video or
peer educators, but have received a handout although many offenders
are illiterate.

12. There are many elderly people with medical conditions on Ramsey

13. I understand that I am a named Plaintiff in a class action law
suit about the virus seeking to protect myself and other Ramsey Unit
inmates

18. I understand that the lawsuit is claiming violations of the
Constitution and of laws protecting the rights of human beings, and
Inmate persons and health. Incarceration does not nullify rights of
persons.

19. I am willing and ready and willing to cooperate in the ongoing
litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

20. All of the prisoners on Ramsey Unit need the same protection.

21. I declare under penalty of perjury under the laws of the United
States of America, that the foregoing is true and correct.

Mayle, ZoZo Edward Patrick Smyth

Executed on this day TDCJ# 1225209
 

 

 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 96 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A. LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, PEDRO *
GALLEGOS, EARL MCBRIDE, JR., AND *
JERRY JOHNSON individually and on *

behalf of those similarly situated,

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *

in her official capacity, and

DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

10.

ed
“

Defendants. *
DECLARATION OF OLIVER LATURA LEVERETT

My name is Oliver LaTura Leverett. I am over 18 and of sound mind,
The following is based on my personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit C(TDCJ#00688873).

I am very concerned for my health and safety because of the COVID-19
virus present, at the Ramsey Unit.

I am 46 years old. My date of birth is August 21, 1973.

I have some minor breathing problems that I constantly deal with on
my own

Since the pandemic began, my wing has been locked down twice. Both
times after an inmate showed signs of having symptoms.

The Ramsey Unit does not allow me or other offenders to use waterless
hand sanitizer or any hand sanitizer at all.

The prison has not adjusted my housing area so that I can sleep at
least 6 feet away from other people.

Many of the Officers have started wearing masks but some do not wear

them constantly.

The officers do not enforce inmates to maintain a physical distance

of 6 feet or more from other inmates during group activities like
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 97 of 114

Declaration of Oliver LaTura Leverett

meals, showers, recreation and the pill window

11. I work at a job that goes outside the gate and work in a manner that

12.

13,

14.

15.

16.

18,

19.

20.

21

dees not maintain social distancing. Under orders, Placed on wagons
with 14 other inmates.

Despite the stay at home orders, from the Governor, I and other
inmates were forced to go to work under threat of receiving a
disciplinary case and this was before having access to a mask.

I filed a step one grievance asking to get protection from COVID-19
but, to the best of my knowledge, it has not yet been answered.

I see many elderly inmates lined up together waiting at the pill
window to get medication.

I understand this is a suit about the virus seeking to protect myself
and other Ramsey Unit inmates

I understand that the lawsuit is claiming violations of the
Constitution and of laws protecting the rights of human beings, and
Inmate persons and health.

I am willing and ready and willing to cooperate in the ongoing

litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

All of the prisoners on Ramsey Unit need the same protection.

I understand that the lawsuit is claiming violations of the U.S.
Constitution, state laws and laws protecting people including those
with disabilities.

I understand that we are asking for the court to order that everyone
be etter protected from the virus.

I am not expecting to receive any money from serving as a class

representative in this cause. I am asking only that I and everyone
else at the Ramsey Unit, receive the protection they need from the
virus. I am not asking for damages for myself or the class in this

case.

22. All of the prisoners here need the same protections. I do not see how

these protections would harm any prisoners, and the protections would
be better if everyone at the prison was safer.

I declare under penalty of perjury under the laws of the United
States of America, that the foregoing is true and correct.

5 -l6-a0 Oliver LaTura Leverett

 

Executed on this day TDCJ# 006878873

 

 

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 98 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A.« LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, PEDRO *
GALLEGOS, EARL MCBRIDE, JR., AND *
JERRY JOHNSON individually and on *
behalf of those similarly situated,

Plaintiffs, * Case No.
BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *

DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants. *
DECLARATION OF LEYTON DOUGLAS BAUGH

1. My name is Leyton Douglas Baugh. I am over 18 and of sound mind,
The following is based on my personal knowledge.

2. I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#0.:510886).

3. I am extremely concerned for my health and safety because of the
COVID-19 virus present, at the Ramsey Unit.

4. I am 40 years old. My date of birth is July 13, 1975.

5. I am African American. I suffer from high blood pressure
(Hyper-tension) and seizures both of which I take medication and it
is made worse with the stress COVID-19 brings.

6. I was transferred to the Ramsey Unit for college.

7. I am assigned as a wing SSI. We are not given proper PPE (no gloves;
bleach, waterless base handsanitizer).

8. SSI's were never properly trained through any CDC guidelines for
proper sanitation

9, Chemicals such as soap are not passed out regularly for when inmates

are out on the run.

i0. Wing ventilations, fans do not work properly to regulate flow of air

on wing.

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 99 of 114

Declaration of Leyton Douglas Baugh

ll. The unit had no cases of COVID-19 until inmates were brought from
another unit.

12. I do not wish to be moved to another unit. Al] units present the same
problems and this unit (Ramsey) is where I will be enrolled in college.
I do not wish to be retaliated against, (cases, transfers, Etc.)

13. Since the pandemic began, my wing has been locked down twice.
Both times after an inmate showed signs of having symptoms.

14. The prison has not adjusted my housing area so that I can sleep at
least 6 feet away from other people.

15. Many of the Officers have started wearing masks but some do not wear
them constantly.

16. The officers do not enforce inmates to maintain a physical distance
of 6 feet or more from other inmates during group activities like

17. I see many elderly inmates lined up together waiting at the pill
window to get medication.

18. I understand this is a suit about the virus seeking to protect myself
and other Ramsey Unit inmates

19. I am willing and ready and willing to cooperate in the ongoing
litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

20. All of the prisoners on Ramsey Unit need the same protection.

21. I understand that the lawsuit is claiming violations of the U.S.
Constitution, state laws and laws protecting people including those
with disabilities.

22. I understand that we are asking for the court to order that everyone
be etter protected from the virus.

23. I am not expecting to receive any money from serving as a class
representative in this cause. I am asking only that I and everyone
else at the Ramsey Unit, receive the protection they need from the
virus. I am not asking for damages for myself or the class in this
case.

24. All of the prisoners here need the same protections. I do not see how
these protections would harm any prisoners, and the protections would
be better if everyone at the prison was safer.

I declare under penalty of perjury under the laws of the United

 

 

States of America, that the foregoing is true and correct.

fen fon) dD. Hass, L ng IG ZO Ze Leyton Douglas Baugh

Executed on this day TDCJ# 01510886

 

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 100 of 114

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

A. A. LYON, EDWARD PATRICK SMYTH, *

OLIVER LATURA LEVERETT, LEYTON *

DOUGLAS BAUGH, BRADON JOHNSON, * David J. Bradley, Clerk of Court
SAVORGE LEE CURL, DAVID VEGA * ~

MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

ke
"

Defendants.
DECLARATION OF BRANDON JOHNSON

My name is Brandon Johnson. I am over 18 and of sound mind, The
following is based on my personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#01117697).

I am very concerned for my health and safety because of the COVID-19
virus present, at the Ramsey Unit.

I am 38 years old. My date of birth is July 18, 1981.

I have Been diagnosed with bronchitis since '87 (or around that
time), and entered TDCJ with this documented and entered into their
records.

Shortly after the pandemic began inadequate measures were taken to
prevent the spread of the virus on Ramsey I.

Several times we have been placed on "Lockdown" because Officer,
outside personnel, tested positive for the virus, the most recent a
14 day locked.

The reason for the 14 day lockdown, was due to the subsequent
infection of officers, and inmates whom tested positive, because other
inmates were transferred to the Ramsey Unit from Stringfellow and
Retreive Units, which hsd positive testing results for COVID-19.

The Administration of Ramsey Unit Knowingly and deliberately put my

person and every inmate in great risk by not denying acceptance of
Case 4:20-cv-01115 Pocument 140 Filed on 06/10/20 in TXSD Page 101 of 114

10.

il.

12,

13.

14.

15.

16.

17.

Declaration of Brandon Johnson

these carrier inmates.

None of the measures to ensure safety have been followed. There is
no sanitation being implemented or measures given to inmates to
reduce the risk of spreading of the virus.

At any point in time I am less 5 feet away from another inmate, in
and out of the cell.

There are officers who do not wear masks, homemade or otherwise,
until they see a supervisor approaching. They do not sanitize their
hands, or wear gloves to prevent spreading of COVID-19.

At chow time, the dayroom; hallway; chowhall are filled with inmates
less than 8 inches apart. At pill window the same is apparent. There
are numerous inmates who are either ill (chronically), or have
respitory problems. No social distancing has increased the risk of
spread and infection of COVID-19

I understand that I am a named Plaintiff in a class action lawsuit
about the virus seeking to protect myself and other Ramsey Unit
inmates

I understand that the lawsuit is claiming violations of the
Constitution and of laws protecting the rights of human beings, and
Inmate persons and health. Incarceration does not nullify rights of
persons.

I am willing and ready to co-operate in the ongoing litigation about
the deliberate actions of the Administration on Ramsey Unit, by
testifying in court, participating in deposition, and assisting with
anq necessary tasks to reach a resolution.

All of the prisoners on Ramsey Unit need the same protection.

18.Ideclare under penalty of perjury under the laws of the United

States of America, that the foregoing is true and correct.

Mau (le 2020 Brandon Johnson

 

Executed on this day TDCJ# 1117

7

   
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 102 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. Aw LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, ve
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *

in her official capacity, and *

DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

10.

Defendants.

DECLARATION OF SAVORGE LEE CURL

My name is Savorge Lee Curl. I am over 18 and of sound mind, The
following is based on my personal Knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#01834184).

I am extremely concerned for my health and safety because of the
COVID-19 virus present, at the Ramsey Unit.

I am 38 years old. My date of birth is May 22, 1981.

The Ramsey Unit has denied myself and other offenders any real
protection from COVID-19.

The Ramsey Unit does not allow me or other offenders to use waterless
hand sanitizer or any hand sanitizer at all.

Since the Pandemic began my wing has been locked down twice. Both
Times after an offender showed symptoms.

Since the Pandemic began the Ramsey Unit has been on limited movement
lock down.

This Facility accepted the transfer of twenty offenders from
Stringfellow and Retreive Unit on April 15, 2020 who had been exposed

to COVID-19 on their respective units.

his Feility does not provide us with proper spacing to stay 6 feet

from other inmates, at work, recreation, or in our living area.

 
Case 4:20-cv-01115 AQeumMedt 140. Filed on 06/19/20 in TXSD Page 103 of 114

ll.

12.

13.

14,

15.

16.

17.

18.

19,

20.

21.

The transferred offenders have heen kept separated from the Ramsey
Unit offenders (residents). However we share showers, dining and
recreation areas.

Ramsey Unit staff are assigned to monitor these offenders while still
intemingling with their co-workers and offenders assigned to clean the
hallways or cell blocks on the same day, increasing the probability of
spreading COVID-19

I personally fell the threat of infection because of the overcrowded
conditions and the impossibility of practing social distancing.

There is no way to practice CDC recommended social distancing
guidelines or TDCJ recommended guidelines on the Ramsey Unit because
of the sheer volume of offenders and the lack of space to accommodate
those offenders.

We have no instructions on how to protect ourselves by video or peer
educators but have received a handout although many offenders are
illiterate.

I have high blood pressure and very bad allergies.

I understand that I am a named Plaintiff in a class action law
suit about the virus seeking to protect myself and other Ramsey Unit
inmates

I understand that the lawsuit is claiming violations of the
Constitution and of laws protecting the rights of human beings, and
Inmate persons and health. Incarceration does not nullify rights of
persons.

I am willing and ready to co-operate in the ongoing litigation about
the deliberate actions of the Administration on Ramsey Unit, by
testifying in court, participating in deposition, and assisting with
and necessary tasks to reach a resolution.

All of the prisoners on Ramsey Unit need the same protection.

declare under penalty of perjury under the laws of the United

blo America, that the foregoing is true and correct.
[ sfiv/zo Savorge Lee Curl

(ixecatea on this day ! TDCI# 1834184

 

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 104 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. As LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on *
behalf of those similarly situated, *

 

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants. *
DECLARATION OF DAYID VEGA MORALES

l. My name is David Vega Morales. 1. I am over 18 and of sound mind,
The following is based on my personal Knowledge.

2. I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#02104244).

3. I am very concerned for my health and safety because of the COVID-19
virus present, at the Ramsey Unit.

4. I am 37 years old. My date of birth is March 18, 1983.

5. Since the Pandemic began our wing has been locked down several times
due to the fact that this unit Ramsey I accepted inmates from two
different units (Stringfellow and Retreive) putting at risk
deliberately the whole unit knowing that some of these new inmates
potentially had been infected with COVID-19.

6. The Prison has denied myself and other offenders any real
protection from COVID-19.

7. The Ramsey Unit does not allow me or other offenders to use waterless
hand sanitizer or any hand sanitizer at all.

8. During the pandemic I have been put to work at the Furniture factory
and at some point the Plant manager denied me a mask to wear while we

worked. The excuse was, we have no money to buy masks.

9, The prison has not adjusted my housing area so that I can sleep at

least 6 feet away from other people.
Case 4:20-cv-01115 . Document 140 Filed on 06/10/20 in TXSD Page 105 of 114
Declaration of David Vega Morales

10. There has been no oral instructions for inmates about how washing
hands can prevent spreading the virus. I have not seen a video about
how to prevent catching the virus, and there has not been an officer,
Nurse, or peer educator teach us how to stay safe.

ll. The prison does not require me or other inmates to maintain a
physical distance of 6 feet or more from others during traffic
movement as showers, recreation, meals or pill window. Sometimes I
force myself to stay in my cell knowing some of the staff members who
don't care about physical distance, skipping meals, or showers. Doing
this is very difficult for me and several inmates.

12. The Ramsey population is about 1200 inmates. The majority of these
inmates are elderly people which I am very concerned due to the
vulnerability of the COVID-19

13. I understand that I am a named Plaintiff in a class action law
suit about the virus seeking to protect myself and other Ramsey Unit
inmates

14, I understand that the lawsuit is claiming violations of the
Constitution and of laws protecting the rights of human beings, and
Inmate persons and health. Incarceration does not nullify rights of
persons.

15. I am willing and ready and willing to cooperate in the ongoing
litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

16. All of the prisoners on Ramsey Unit need the same protection.

17. I declare under penalty of perjury under the laws of the United
States of America, that the foregoing is true and correct.

0S [16 [2020 David Vega Morales

Executed on this day TDCJ# 02104244
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 106 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *

Ae

A. LYON, EDWARD PATRICK SMYTH, *

OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, and PEDRO *
GALLEGOS individually and on %
behalf of those similarly situated, *

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *

in her official capacity, and

DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants.
DECLARATION OF DEMARCUS JOHNSON

My name is Demarcus Johnson. I am over 18 and of sound mind,
The following is based on my personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#02154411).

I am very concerned for my health and safety because of the COVID-19
virus present, at the Ramsey Unit.

I am 46 years old. My date of birth is May 3, 1974.

I have allergies and currently waiting to have surgery, my right
hip joint replacement

The Prison has denied myself and other offenders any real
protection from COVID-19.

The Ramsey Unit does not allow me or other offenders to use waterless
hand sanitizer or any hand sanitizer at all.

The prison has not adjusted my housing area so that I can sleep at
least 6 feet away from other people.

There has been no oral instructions for inmates about how washing
hands can prevent spreading the virus. I have not seen a video about
how to prevent catching the virus, and there has not been an officer,

Nurse, or peer educator teach us how to stay safe.

10. I understand that I am a named Plaintiff in a class action law
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 107 of 114

ll.

12.

13.

14.

DECLARATION OF DEMARCUS JOHNSON

suit about the virus seeking to protect myself and other Ramsey Unit
inmates

I understand that the lawsuit is claiming violations of the
Constitution and of laws protecting the rights of human beings, and
Inmate persons and health. Incarceration does not nullify rights of
persons.

I am willing and ready and willing to cooperate in the ongoing

litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

All of the prisoners on Ramsey Unit need the same protection.

I declare under penalty of perjury under the laws of the United
States of America, that the foregoing is true and correct.

LaLa ad Mey /7 JG20 DeMarcus Johnson
TDCJ # 02154411

Executed on thi's day
 

Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 108 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A. LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, PEDRO *
GALLEGOS, EARL MCBRIDE, JR., AND *
JERRY JOHNSON individually and on *
behalf of those similarly situated, *

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants. *
DECLARATION OF PEDRO GALLEGOS

My name is Pedro Gallegos. I am over 18 and of sound mind. The
following is based on my personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#01174256)

I am Very concerned for my health and safety because of the

COVID-19 virus present, at the Ramsey Unit. I am passing through a
very difficult situation here including tremendous stress, anxiety
and fear worrying about the health of family members. Under the
conditions it is impossible to remain calm, people are panicking and
nobody wants to die in prison.

I am 41 years old. My date of birth is June 14, 1979.

The Prison has denied myself and other offenders any real protection
from COVID-19.

I work as a Presser in Laundry, and I am not allowed gloves or
handsanitizer in or during the handling of Officer's clothes.

Recently TDCJ moved some inmates to the new gym and two of these
inmates have tested positive for COVID-19 virus. The media is told
that no inmates on the Ramsey Unit are mixing and mingling with these

inmates in which that is misinformation, based on the Hall SSI,

who got locked up, who had to be quarantined for being in the gym

with these inmates on the day these inmates began showing symptoms.

cath wt cil a-yp omen sesiite guest.
 

 

Case 4:20-cv-01115 Dggument 140 oF llgd.on 6/10/20 in TXSD Page 109 of 114

ll.

12.

13.

14.

16.

17.

18.

19

20

allegos

Since the pandemic began, we have been locked down several times.
due to positive test either inmates or guards for COVID-19.

The prison has not adjusted my housing area so that I can sleep at
least 6 feet away from other people.

Many of the Officers have started wearing masks but some do not wear
them constantly.

The officers do not enforce inmates to maintain a physical distance
of 6 feet or more from other inmates during group activities like

There are many elderly inmates on this unit.

The guards who watch these inmates in the gym come to and from the
main building for breaks as well as to escort these inmates to the
Ramsey Unit building for showers. These inmates share the same
laundry as the Ramsey Unit inmates.

I understand this is a suit about the virus seeking to protect myself
and other Ramsey Unit inmates

I am willing and ready and willing to cooperate in the ongoing

litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

All of the prisoners on Ramsey Unit need the same protection.

I understand that the lawsuit is claiming violations of the U.S.
Constitution, state laws and laws protecting people including those
with disabilities.

I understand that we are asking for the court to order that everyone
be etter protected from the virus.

I am not expecting to receive any money from serving as a class

representative in this cause. I am asking only that I and everyone
else at the Ramsey Unit, receive the protection they need from the
virus. I am not asking for damages for myself or the class in this

case.

I declare under penalty of perjury under the laws of the United

/ongtes of oa that the foregoing is true and correct.

Ld tye (oi lenod. FUb-2> Pedro Gallegos

Executed on this day

TDCJ# 01174256
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 110 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *

A.

A. LYON, EDWARD PATRICK SMYTH, *

OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA a
MORALES, DEMARCUS JOHNSON, PEDRO *
GALLEGOS, EARL MCBRIDE, JR., AND *
JERRY JOHNSON individually and on *

behalf of those similarly situated,

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
Capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

1.

Defendants. *
DECLARATION OF EARL MCBRIDE, JR.

My name is Earl Mc Bride, Jr. I am over 18 and of sound mind,
The following is based on my personal knowledge.

I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#00315371)

I am extremely concerned for my health and safety because of the
COVID-19 virus present, at the Ramsey Unit. I am passing through a
very difficult situation here including tremendous stress, anxiety
and fear worrying about the health of family members. Under the
conditions it is impossible to remain calm, people are panicking and
nobody wants to die in prison.

I am 62 years old.

I am African American. I suffer from decreased Glomerular Filtration
Rate (GFR) of stages one and two that have placed markers on my
kidneys (Kidney disease), as well as chronic high liver enzyme
levels, Enlarged Heart and I take yearly corticosteroid treatments.
Before the age of 21 at the St. Joseph Hospital of Houston, Texas I
contracted Menigitis that eventually led to pneumonia.

I live in a dorm with over 150 inmates. The overcrowed conditions
makes this place a tinder box waiting to explode.

Chemicals such as soap are not passed out regularly despite there
being only 4 toilets down stairs and 4 upstairs for all these inmates.

 
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 111 of 114

10.

ll.

12.

13.

14.

15.

16.

i7.

18.

19.

20.

21

Declaration of Earl McBride

Dorm ventilations, and fans do not work properly to regulate flow of
air.

Recently TDCJ moved some inmates to the new gym and two of these
inmates have tested positive for COVID-19 virus. The media is told
that no inmates on the Ramsey Unit are mixing and mingling with these
inmates in which that is misinformation, based on the Hall SSI,
inmate Carter, who had to be quarantined for being in the gym with
these inmates on the day these inmates began showing symptoms.

Since the pandemic began, we have been locked down several times.
due to positive test either inmates or guards for COVID-19.

The prison has not adjusted my housing area so that I can sleep at
least 6 feet away from other people.

Many of the Officers have started wearing masks but some do not wear
them constantly.

The officers do not enforce inmates to maintain a physical distance
of 6 feet or more from other inmates during group activities like

There are many elderly inmates on this unit.

The guards who watch these inmates in the gym come to and from the
main building for breaks as well as to escort these inmates to the
Ramsey Unit building for showers. These inmates share the same
laundry as the Ramsey Unit inmates.

I understand this is a suit about the virus seeking to protect myself
and other Ramsey Unit inmates

I am willing and ready and willing to cooperate in the ongoing

litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

All of the prisoners on Ramsey Unit need the same protection.

I understand that the lawsuit is claiming violations of the U.S.
Constitution, state laws and laws protecting people including those

with disabilities.

I understand that we are asking for the court to order that everyone
be etter protected from the virus.

I am not expecting to receive any money from serving as a class

representative in this cause. I am asking only that I and everyone
else at the Ramsey Unit, receive the protection they need from the
virus. I am not asking for damages for myself or the class in this

case:
Case 4:20-cv-01115 Racywmsert 240, -F led, on AER OIBTXSD Page 112 of 114

22. All of the prisoners here need the same protections. I do not see how
these protections would harm any prisoners, and the protections would
be better if everyone at the prison was safer.

I declare under penalty of perjury under the laws of the United
States of America, that the foregoing is true and correct.

DK-L Earl McBride, Jr.
TDCI# 00315371

 
    

Executed on this
Case 4:20-cv-01115 Document 140 Filed on 06/10/20 in TXSD Page 113 of 114

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOHN ANTHONY SAENZ, TROY ROBERSON, *
LARRY GROSS, RUDY RODRIGUEZ, RICHARD *
A. A« LYON, EDWARD PATRICK SMYTH, *
OLIVER LATURA LEVERETT, LEYTON *
DOUGLAS BAUGH, BRADON JOHNSON, *
SAVORGE LEE CURL, DAVID VEGA *
MORALES, DEMARCUS JOHNSON, PEDRO *
GALLEGOS, EARL MCBRIDE, JR., AND *
JERRY JOHNSON individually and on *
behalf of those similarly situated,

Plaintiffs, * Case No.

BRYAN COLLIER, in his official *
Capacity, LORI DAVIS, in her *
official capacity, KATHERINE PITMAN, *
in her official capacity, and *
DEFENDANT TEXAS DEPARTMENT OF *
CRIMINAL JUSTICE, *

Defendants. *
DECLARATION OF JERRY JOHNSON.

i. My name is Jerry Johnson. I am over 18 and of sound mind. The
following is based on my personal knowledge.

2. I am currently incarcerated in the TDCJ Ramsey Unit (TDCJ#01986798)

3. I am extremely concerned for my health and safety because of the
COVID-19 virus present, at the Ramsey Unit. I am passing through a
very difficult situation here including tremendous stress, anxiety
and fear worrying about the health of family members. Under the
conditions it is impossible to remain calm, people are panicking and
nobody wants to die in prison.

4. I have more than 40% body fat index. I am 5'10" and weigh 340 lbs.

5. I live in a dorm with over 150 inmates. The overcrowed conditions
makes this place a tinder box waiting to explode.

6. Chemicals such as bleach and soap are not passed out regularly
despite there being only 4 toilets down stairs and 4 upstairs for
all these inmates.

7. Dorm ventilations, and fans do not work properly to regulate flow of
air.

8.. Recently TDCJ moved some inmates to the new gym and two of these
inmates have tested positive for COVID-19 virus. The media is told

that no inmates on the Ramsey Unit are mixing and mingling with these

 

 
Case 4:20-cv-01115 Document 140 Filed.on 06/10/20 in TXSD Page 114 of 114

10.

ll.

12.

13.

14,

15.

16.

17.

18.

19.

20

Declaration of Jerry Johnson

inmates in which that is misinformation, based on the Hal] SSI,
inmate Carter, who had to be quarantined for being in the gym with
these inmates on the day these inmates began showing symptoms.

Since the pandemic began, we have been locked down several times.
due to positive test either inmates or guards for COVID-19.

The prison has not adjusted my housing area so that I can Sleep at
least 6 feet away from other people.

Many of the Officers have started wearing masks but some do not wear
them constantly.

The officers do not enforce inmates to maintain a physical distance
of 6 feet or more from other inmates during group activities like

There are many elderly inmates on this unit.

The guards who watch these inmates in the gym come to and from the
main building for breaks as well as to escort these inmates to the
Ramsey Unit huilding for showers. These inmates share the same
laundry as the Ramsey Unit inmates.

I understand this is a suit about the virus seeking to protect myself
and other Ramsey Unit inmates

I am willing and ready and willing to cooperate in the ongoing

litigation about the virus, including by testifying in the court,
participating in despositions, assistiing any lawyer appointed to
represent us, responses to written questions, or any other tasks.

All of the prisoners on Ramsey Unit need the same protection.

I understand that the lawsuit is claiming violations of the U.S.
Constitution, state laws and laws protecting people including those
with disabilities.

I understand that we are asking for the court to order that everyone
be etter protected from the virus.

I am not expecting to receive any money from serving as a class

representative in this cause. I am asking only that 1 and everyone
else at the Ramsey Unit, receive the protection they need from the
virus. I am not asking for damages for myself or the class in this
case.

I declare under penalty of perjury under the laws of the United
States of America, that the foregoing is true and correct.

IU -22 Jerry Johnson

Executed on this day TDCJ# 01986798

fore

 
